               IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA


PRECISION FABRICS GROUP, INC.,   )
                                 )
                Plaintiff,       )
                                 )
           v.                    )        7:17-cv-3037
                                 )
 TIETEX INTERNATIONAL, LTD.,     )
                                 )
              Defendant.         )
                                 )
________________________________ )
                                 )
 PRECISION FABRICS GROUP, INC., )
                                 )
                Plaintiff,       )
                                 )
           v.                    )        7:17-cv-3038
                                 )
 TIETEX INTERNATIONAL, LTD.,     )
                                 )
                Defendant.       )


                   MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, District Judge.

      These patent infringement actions are before the court on

two post-trial motions filed by Precision Fabrics Group, Inc.

(“PFG”) for relief from a jury verdict that found that Defendant

Tietex International, Ltd. (“Tietex”) did not infringe its U.S.

Patents Nos. 8,796,162 ('162 Patent) and 8,501,639 ('639 Patent)

for flame-retardant technology for fabrics.   PFG renews its prior

motion for judgment as a matter of law and moves in the alternative
for a new trial.     (Doc. 372.) 1       After careful consideration and

for the reasons set forth below, the motions will be denied.

I.   BACKGROUND

     PFG filed the first of these two actions on August 6, 2013,

in the Middle District of North Carolina and, with the follow-on

lawsuit, alleges that certain Tietex products incorporating flame-

retardant fabrics infringe PFG’s U.S. Patents Nos. 8,796,162 ('162

Patent) and 8,501,639 ('639 Patent).        The patents-in-suit describe

lightweight materials designed to retard fire for a variety of

applications,    including   garments,      furniture,   appliances,   and

vehicles.     (Doc. 112-1 at 2; Doc. 112-2 at 2.)        Tietex developed

a similar fabric that would operate as a flame-retardant cloth for

mattresses.     Up until October 2016, Tietex applied to its fabric

a solution known as SV-X41, which was manufactured by Royal

Adhesives and Sealants, Inc. (“Royal Adhesives”). 2

     Tietex concedes that for the approximately three-year period

at issue, its accused fabrics met each of the limitations set forth

in PFG’s patents, with the exception of the claims requiring that

the fabrics be coated with an “intumescent.”        Tietex contends that

the SV-X41 coating it used is not an intumescent.          The meaning of


1
   With respect to the pending motions, the docket filings are
substantively identical in each case. For ease of reference, the court
will refer to filings in case 1:17cv3037 unless otherwise noted.
2 In October 2016, Tietex discontinued use of the SV-X41-coated fabrics
in favor of a different technology for flame retardancy involving a
silica rayon product. (Tr. at 1007-08.)

                                     2
the   term    “intumescent”     has    been     disputed   throughout   this

litigation. After conducting a Markman hearing, 3 the court adopted

PFG’s construction and held that “intumescent,” as defined in PFG’s

patents, means “a substance that swells and chars upon exposure to

heat or flame.”    (Doc. 57 at 20-21.)        In so doing, the court denied

Tietex’s proposed claim construction based on a four-component

definition.     (Id. at 11.)    Tietex subsequently conceded that its

coating charred when exposed to heat or flame.             (Doc. 133 at 7.)

Thus, the parties agreed that the sole issue in PFG’s infringement

claims against Tietex was whether SV-X41 swells upon exposure to

heat or flame.

      PFG moved for partial summary judgment as to its claims

against   Tietex    for   infringement        and    Tietex’s   counterclaims

alleging inequitable conduct and invalidity of PFG’s patents.

(Doc. 111.)     PFG also moved to exclude the testimony of Tietex’s

expert, Dr. Richard Horrocks.         (Doc. 116.)     The court denied PFG’s

partial motion for summary judgment on its claims of infringement

but   granted    its   motion    for       summary   judgment   on   Tietex’s

counterclaims.     (Doc. 152 at 46.)        After extensive consideration,

the court granted in part and denied in part PFG’s motion to

exclude or limit the testimony of Dr. Horrocks.             (Id.)




3 Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir.
1995) (en banc), aff'd, 517 U.S. 370 (1996).


                                       3
     The parties filed a host of motions in limine prior to trial,

including several directed toward the expert witnesses.       Following

transfer of the action to this district in the wake of TC Heartland

LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017), the

case was tried to a jury for five days.

     Central to PFG’s case was the testimony of its expert, Gajanan

Bhat, Ph.D.   Dr. Bhat was qualified as an expert in the field of

textiles, flame retardant finishes and coatings, and intumescent

finishes and coatings.   (Tr. at 479.) 4    He testified that he tested

the SV-X41 coating on successive occasions by exposing it, when

applied to varying substrates, to heat and flame, several in

response to criticisms by Tietex’s expert.          Each test applied

various thicknesses of the coating, and Dr. Bhat reported that

each resulted in measurable swelling of the SV-X41 to some degree.

(Id. at 481, 588–90, 604–06.)          For his measurements he used an

electronic pressure foot, which he testified is standard in the

industry and applies a fixed rate pressure to measure non-uniform

fabric surfaces.     (Id. at 580-81.)        Dr. Bhat took magnified

photographs of the test samples and opined that they showed

swelling and charring when exposed to heat or flame and thus showed

the classic signs of an intumescent.       (Id. at 480–86, 564–65, 588,




4 Citations to the trial transcript (Doc. 373-1) are referenced as “Tr.”
and refer to the original transcript page numbers, not the CM/ECF page
numbers.

                                   4
605, 620.)

       Dr. Bhat’s first round tested SV-X41 on the accused fabrics.

When challenged, Dr. Bhat acknowledged that these tests did not

provide an accurate assessment because the coating could have

interacted with the fabric.     (Id. at 589).

       Dr. Bhat’s second round tested SV-X41 on a stainless steel

pan.    For these tests, Dr. Bhat used a coating of SV-X41 that was

1,250 to 1,720 microns thick, which Tietex claims is “many times

thicker” than the amount Tietex actually applied to the accused

fabrics under the patents-in-suit, thus rendering the results

invalid.    (Id. at 668-71.)

       The third round tested the coating on an aluminum pan.     These

tests involved levels of SV-X41 between 633 and 1,000 microns,

which Tietex contended were still multiples over the amount applied

to its accused fabrics under the patents-in-suit.          (Id. at 671-

75.)

       To respond to Tietex’s contention that it actually applied,

and the patents called for, coating at levels of approximately 50

to 100 microns, Dr. Bhat finally conducted tests on aluminum foil

with SV-X41 in thicknesses ranging from approximately 50 to 250

microns.     (Id. at 594–96, 603–04.)    Dr. Bhat himself eventually

reviewed     microscopic   cross-sectional   photographs   of   Tietex’s

finished accused fabrics and opined that the thickness of the SV-

X41 coating was somewhere between 150 to 250 microns.           (Id. at

                                    5
596, 600-03.)

        PFG also relied on an email dated August 6, 2013, the day the

first of these two lawsuits was filed, from Stephen Holland,

president of Royal Adhesives, to Wade Wallace, president of Tietex.

The email responded to a question from       Wallace: “I need to know

if our FR [flame retardant] chemistry would meet or not meet this

specific definition of an ‘intumescent system,’” according to a

four-part definition of intumescent Wallace provided (which was

also Tietex’s proposed construction of the term prior to the

court’s Markman hearing).       (Doc. 373-10 at 2.)      In the email,

Holland responded in part, “Our system behaves as an intumescent

but does not exactly follow the definition below.”          (Id.)     The

email then went on to explain the chemistry of the coating.         (Id.)

        PFG also presented the testimony of Walt Jones, its president,

as to ownership of the patents.      Ladson “Larry” Fraser, one of the

inventors of the patents-in-suit, testified as to the benefits of

PFG’s    flame-retardant   bedding   products.    Doug   Small,   a   PFG

employee, testified to damages issues and to his observations of

the thickness of Tietex’s coatings.       PFG presented testimony of

Wallace via deposition about his having received the August 6,

2013 email from Holland.     Finally, PFG presented a damages expert,

Joel Wacek, whose testimony is not at issue in the post-trial

motions.

        At the close of PFG’s evidence, Tietex moved for judgment as

                                     6
a matter of law (Tr. at 951), and the court took the motions under

advisement (id. at 970).

      Tietex     presented         the   testimony   of    Martin     Wildeman,     its

chairman    and    chief      executive      officer;      Holland;    and    Richard

Horrocks, Ph.D., its expert.              Wildeman testified to the history of

Tietex,    the    fact      that    the    company   had    decided     not   to    use

intumescent coatings as far back as 2003 (id. at 1002), and his

observations of burn tests on Tietex’s products using the patents-

in-suit (describing them, without objection, as “totally different

in   my    opinion     to    anything      that   I've     seen   relating     to    an

intumescent”) (id. at 1003).              He also explained that he owns over

30 patents, had read the patents-in-suit and concluded that Tietex

was not practicing on them (id. at 1005-06), and described his

basis for that belief.          Holland testified as to his explanation of

his August 6, 2013 email to Wallace and his understanding of his

company’s SV-X41 product.

      Finally, Tietex presented the testimony of Dr. Horrocks, who

was qualified as an expert in the fields of flame retardant

textiles,      flame        retardant      coatings,      including     intumescent

coatings, and the chemistry of flame retardants and intumescents.

(Id. at 1089.) 5       Dr. Horrocks is listed on the patents-in-suit as


5
  While PFG did not challenge Dr. Horrocks’s qualifications, it objected
to qualifying him as an expert in the field of chemistry on the grounds
that it would prejudice PFG by elevating his testimony over that of Dr.
Bhat. (Tr. at 1089–91.) The court overruled PFG’s objection. (Id. at
1091.)

                                            7
a holder of a patent that is prior art, and the patents-in-suit

cite six publications that he authored or co-authored.               (Id. at

1287–88; Doc. 152 at 20–21.)

        Dr. Horrocks offered two primary opinions with respect to

infringement.      First, he testified that, based on his training,

education, and experience, the chemical composition of SV-X41

would not cause it to swell when exposed to heat or flame, in part

because it contains alumina trihydrate 6 and lacks the necessary

carbonific to swell.       (Tr. at 1153–59, 1103, 1187.)       Rather, he

explained, the chemical composition is “flame retardant chemistry”

designed to “releas[e] water vapor, which will extinguish, snuff

out flame.”      (Id. at 1158.)    In this regard, he claimed, the SV-

X41 coating functions differently from an intumescent coating.

(Id.)     Second, he testified that his testing on the coating,

conducted on an inert glass fiber substrate using applications of

SV-X41 in an amount he calculated as being called for in the

patents-in-suit, established that the coating did not swell upon

exposure to heat or flame. Unlike Dr. Bhat, who used an electronic

pressure foot, Dr. Horrocks used a hand-manipulated electronic

micrometer to conduct his measurements.

        Dr.   Horrocks   offered   several   criticisms   of   Dr.    Bhat’s




6 Alumina trihydrate is referenced throughout this opinion.     The few
places in the trial transcript that refer to “aluminum” trihydrate (Tr.
at 1157, 1194, 1196) appear to be typographical errors.

                                      8
testing.     With regard to each test, Dr. Horrocks noted that Dr.

Bhat failed to report his results with any experimental error.

(Id. at 1142–43.)      As to Dr. Bhat’s first test conducted on the

accused fabrics themselves, Dr. Horrocks faulted the substrate as

not being inert, noting that the coating would react with the

underlying textile fabric.      (Id. at 1142.)        As to the testing on

aluminum pans, Dr. Horrocks acknowledged that the photographs

introduced    at   trial   showed   swelling   (id.    at   1199), 7   but   he

attributed the result, as well as Dr. Bhat’s testing on steel pans,

to Dr. Bhat’s use of an excessive thickness of the SV-X41 coating

in the second and third tests, noting that the samples had a

thickness in excess of fifteen times the thickness of the actual

coating.   (Id. at 1142-43.)

     As for Dr. Bhat’s fourth test conducted on aluminum foil, Dr.

Horrocks acknowledged that at least one of the samples corresponded

with the appropriate thickness of the coating on the accused



7
  PFG’s initial brief contends that Dr. Horrocks agreed that Dr. Bhat’s
second and third tests conducted on aluminum and steel pans showed
swelling. (Doc. 373 at 9.) However, the relevant portion of the trial
transcript on which PFG relies pertains only to the testing conducted
on aluminum pans. (Tr. at 1199 (“Q: I want to turn to Dr. Bhat's testing
that was done with aluminum pans. A: Yes, aluminum pans, yes. Q: Would
you agree that under Dr. Bhat's experimental conditions that his testing
showed swelling? A: According to his photographs, yes, I agree.”).)
PFG’s reply brief appears to acknowledge as much. (Doc. 379 at 4 (noting
“Dr. Horrocks’s admission that Dr. Bhat’s aluminum pan testing shows
that SV-X41 swells”).)     Nevertheless, it does not appear that Dr.
Horrocks challenged Dr. Bhat’s measurements in the second test apart
from those noted above (thickness of the coating and failure to report
results with experimental error). See (Tr. at 1142.)


                                     9
fabrics.   (Id. at 1144.)    Drawing from his knowledge of chemistry

and review of Dr. Bhat’s expert report, however, he testified that

aluminum foil is not an inert substrate and would react with the

chemical components of SV-X41 when exposed to heat or flame. 8      (Id.


8
  A spate of last-minute testing by the experts led to several pretrial
motions. PFG sought to offer new testing by Dr. Bhat, claiming that Dr.
Horrocks had offered new opinions (as to “thermally thin” applications
of SV-X41) in his deposition; Tietex sought to amend Dr. Horrocks’s
report in response to Dr. Bhat’s proposed testing; and PFG sought to
offer yet further opinions by Dr. Bhat in rebuttal. The court granted
PFG’s request to permit Dr. Bhat to supplement his report to include new
testing of SV-X41 in response to Dr. Horrocks’s deposition testimony,
even though the period for discovery had long closed. But because Dr.
Bhat’s new testing used aluminum foil as a substrate, the court permitted
Dr. Horrocks to criticize the use of aluminum as it related to the foil
because it had not been used before, thus denying PFG’s motion to
preclude such testimony. (Doc. 330.) The court did grant PFG’s motion
in limine to the extent Dr. Horrocks sought to criticize Dr. Bhat’s
previous use of an aluminum pan in his earlier testing of SV-X41. (Doc.
318 at 36.) The court found that Dr. Horrocks failed to disclose this
criticism in his earlier deposition, the discovery period had long
closed, and Tietex had delayed unreasonably in disclosing Dr. Horrocks’s
opinion challenging aluminum pans as a proper substrate for testing SV-
X41. (Id.)
      Finally, the court denied PFG’s motion, filed a week before trial,
to permit Dr. Bhat to further supplement his supplemental report to
respond to Dr. Horrocks’s criticisms of Dr. Bhat’s use of aluminum foil
as a testing substrate. (Doc. 319.) Even though discovery had closed,
the court had earlier granted PFG leave to file Dr. Bhat’s supplemental
report for the limited purpose of responding to Dr. Horrocks’s tests
using a “thermally thin” application of SV-X41.      (Doc. 174 at 9-10.)
Dr. Bhat’s proposed testing to rebut Dr. Horrocks’s criticisms of his
supplemental testing was outside the scope of the court’s order. (Id.)
Moreover, PFG had the opportunity to do all the testing it deemed
necessary and should have included or anticipated these additional tests.
Contributing to the problem, PFG had unreasonably delayed in disclosing
Dr. Bhat’s new round of rebuttal testing, failing to provide Tietex with
Dr. Bhat’s proposed supplemental report even though it had been prepared
six months earlier. (Doc. 319 at 5.) The court found that to allow Dr.
Bhat to supplement his report at that late date on the eve of trial
would unfairly prejudice Tietex, which would have to conduct additional
discovery and adjust its trial strategy. (Doc. 330 at 2; Doc. 325 at
6–9); see (Tr. at 1302–03.) The failure to disclose the new testing was
not harmless.    It presented surprise to Tietex, would have required
additional testing to address, and threatened to disrupt the trial
preparation. It also related to the central issue in the case, although

                                   10
at 1144, 1151–53, 1197–99, 1206–08.)      Dr. Horrocks testified that

he analyzed the microscopic photographs of the samples and observed

a gray layer between the substrate and the coating, which he

determined provided evidence of the reaction.        (Id. at 1208–10.)

He further testified that he had conducted measurements using the

microscopic photos that indicated that the aluminum foil substrate

had decreased in thickness after exposure to heat and flame.        (Id.

at 1211–12.) 9   Dr. Horrocks testified that he could not determine

whether the swelling was attributable to the coating and offered

no opinion regarding the quantum of swelling attributable to the

reaction between the SV-X41 and the aluminum foil substrate.        (Id.

at 1152.)

     PFG presented rebuttal evidence from Dr. Bhat, challenging


Dr. Bhat had been provided multiple prior opportunities to conduct
testing and offer his opinions. PFG offered no persuasive explanation
for not disclosing the testing and proposed rebuttal report to Tietex
months earlier, even though it was available. Thus, PFG’s explanation
for the failure was also not substantially justified. Preclusion of the
proposed rebuttal supplemental report was thus proper. See S. States
Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596-97 (4th
Cir. 2003); Hill v. Coggins, 867 F.3d 499, 508 (4th Cir. 2017). The
court stated it would consider revisiting the ruling if Tietex
purposefully opened the door at trial. (Doc. 330 at 2.) At trial, PFG
requested that Dr. Bhat be allowed to testify to the testing he conducted
in response to Dr. Horrocks’s final report and which the court had
precluded. (Tr. at 1300-03.) The court denied the request, rejecting
any claim that the door had been opened or that PFG had demonstrated
grounds to justify its request. (Id. at 1302–03.)
9
  PFG moved to strike this testimony at trial on the grounds that it
constituted a new opinion not disclosed in Dr. Horrocks’s expert report.
(Tr. at 1256.) The court denied PFG’s motion, finding that Dr. Horrocks
adequately disclosed this testimony in his prior deposition, about which
PFG had ample time to examine him, and that his opinion was based on and
consistent with his expert report. (Id. at 1303–05.)

                                   11
Dr. Horrocks’s use of a glass fiber substrate for testing, opining

that it was not inert.            Dr. Bhat also testified that based on his

examination of the SV-X41 coating, he concluded it was 150 to 250

microns thick, and he defended his calculation of error for his

testing.       (Id. at 1308-14.)       Plaintiff also called Jones to deny

that he broke any promise to Wildman not to sue Tietex for

infringement.

          At the conclusion of its rebuttal case, PFG moved for judgment

as a matter of law on literal infringement, infringement under the

doctrine of equivalents, and willful infringement pursuant to

Federal Rule of Civil Procedure 50(a).                (Id. at 1332.)    The court

reserved ruling on PFG’s motions.               (Id. at 1333, 1351.)

          After five days of trial, the jury returned a verdict of non-

infringement of the patents-in-suit.                 (Doc. 350.)

          Pursuant to Rule 50(b), PFG now renews its motion for judgment

as    a    matter   of   law   on    the   issues     of   literal   infringement,

infringement        under   the     doctrine    of    equivalents,    and   willful

infringement.        (Doc. 372.)      PFG also moves in the alternative for

a new trial under Rule 59 of the Federal Rules of Civil Procedure.

(Id.); see Fed. R. Civ. P. 50(b).               The motions are fully briefed

and are ready for resolution.

II.       MOTION FOR JUDGMENT AS A MATTER OF LAW

          A.   Standard of Review

          “A determination of infringement is a question of fact,

                                           12
reviewed for substantial evidence when tried to a jury.”       Verizon

Servs. Corp. v. Cox Fibernet Va., Inc., 602 F.3d 1325, 1340 (Fed.

Cir. 2010) (citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d

1301, 1309 (Fed. Cir. 2009)).     In a patent infringement action,

the law of the regional circuit applies to a motion for judgment

as a matter of law or a motion for a new trial.          Id. at 1331.

“Entry of judgment as a matter of law is appropriate only if the

evidence is legally insufficient to support the jury's verdict.”

Bresler v. Wilmington Tr. Co., 855 F.3d 178, 196 (4th Cir. 2017)

(citing Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,

645 (4th Cir. 2002)).   The court must determine “whether there was

a legally sufficient evidentiary basis for a reasonable jury,

viewing the evidence in the light most favorable to the prevailing

party, to find for that party.”        King v. McMillan, 594 F.3d 301,

312 (4th Cir. 2010) (quoting ABT Bldg. Prods. Corp. v. Nat'l Union

Fire Ins. Co. of Pittsburgh, 472 F.3d 99, 113 (4th Cir. 2006)).

The grant of judgment as a matter of law is improper “[i]f

reasonable minds could differ about the verdict.”        Id. (quoting

ABT Bldg. Prods. Corp., 472 F.3d at 113).      When ruling on a motion

for judgment as a matter of law, “the district court is fully

empowered to reverse its evidentiary rulings post-trial and to

reconsider that evidence's effect on the trial.”            Conner v.

Schrader-Bridgeport Int'l, Inc., 227 F.3d 179, 194 (4th Cir. 2000)

(citing Weisgram v. Marley Co., 528 U.S. 440, 453-54 (2000)).

                                  13
      A party seeking judgment as a matter of law who also bears

the   burden   of   proof   faces   a   formidable   burden.   Gilliam   v.

Montgomery Ward & Co., Inc., No. 96-1210, 1997 WL 429454, at *8

(4th Cir. 1997) (noting judgment as a matter of law should be

granted in favor of the party bearing the burden of proof only in

“extreme cases,” citing 9A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure: Civil § 2535 (2d ed. 1995)). 10            The

court must determine whether “the effect of the evidence is not

only sufficient to meet his burden of proof, but is overwhelming,

leaving no room for the jury to draw significant inferences in

favor of the other party.”      Radtke v. Lifecare Mgmt. Partners, 795

F.3d 159, 165-66 (D.C. Cir. 2015) (quoting Gay v. Petsock, 917

F.2d 768, 771 (3d Cir. 1990)); Southern v. Agricraft Co., Inc.,

No. 89-2437, 1990 WL 133114, at *1 (4th Cir. 1990) (“When reviewing

an order granting judgment n.o.v. to a party having the burden of

proof, the standard to be applied is whether the evidence is ‘so

overwhelming that [the court] cannot uphold the jury's rejection

of that defense.’” (quoting Thornhill v. Donnkenny, Inc., 823 F.2d

782, 786 (4th Cir. 1987)).




10
  This section is now found at 9B Wright & Miller, Federal Practice &
Procedure: Civil § 2535 (3d ed. 2018).     Unpublished opinions of the
Fourth Circuit are not precedential but “are entitled only to the weight
they generate by the persuasiveness of their reasoning.” See Collins
v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006) (citation
omitted)).

                                        14
     B.     Literal Infringement

     PFG contends that it is entitled to judgment as a matter of

law as to literal infringement because, based on the evidence

presented at trial, no reasonable jury could find that SV-X41 does

not swell upon exposure to heat or flame.         (Doc. 373 at 3.)     PFG’s

arguments can be grouped into the following general categories:

(1) PFG’s evidence established that SV-X41 swells when exposed to

heat or flame, entitling PFG to judgment in its favor; (2) Tietex’s

evidence improperly redefined the court’s claim construction for

“intumescent”;    (3)   testimony   of    Holland,   president    of   Royal

Adhesives, the maker of SV-X41, constituted improper lay opinion;

and (4) certain of Dr. Horrocks’s opinions were unreliable and

untested.    Tietex responds that irrespective of Dr. Horrocks’s

opinions, (1) the jury was free to reject Dr. Bhat’s opinions

claiming to measure swelling in his testing; (2) Tietex did not

redefine the court’s construction of “intumescent”; (3) Tietex’s

examination of Holland was proper because PFG put his email into

evidence    and   opened   the   door    to   examination   of   it,   which

nevertheless remained within the contours of the court’s claim

construction; and (4) Dr. Horrocks’s testimony was proper.               In

sum, Tietex contends that PFG fails to demonstrate that its

evidence of infringement was so overwhelming that a reasonable

jury could only find in its favor, even if the challenged evidence

were excluded.    Many of these issues overlap, as will the court’s

                                    15
discussion of them, but the court will attempt to address each in

turn.

             1.     PFG’s Evidence and Dr. Bhat’s Unrebutted Opinions

        PFG notes that Dr. Bhat testified that he measured swelling

to some degree in every one of his several test samples.                 (Doc.

373 at 3.)        PFG contends that no reasonable jury “unaffected by

irrelevant    and     prejudicial   evidence   and   argument”   could    find

otherwise.        (Id.)   PFG also points to Holland’s email that noted

that SV-X41 “behaves as an intumescent” (id. at 4 (citing Doc.

373-10)) and contends that Dr. Horrocks admitted at trial that Dr.

Bhat’s testing showed swelling.        (Id.)   According to PFG, Tietex’s

evidence failed to overcome this conclusion.                (Id.)    Tietex

responds that PFG had the burden of proof and the jury was free to

reject Dr. Bhat’s opinions.           (Doc. 376 at 7.)       Moreover, it

contends, Dr. Horrocks rebutted Dr. Bhat’s conclusions, creating

fact issues for the jury.        (Id. at 8.)

        As PFG bore the burden of proof on the question of literal

infringement, to be entitled to judgment as a matter of law it

must establish that the evidence was not only sufficient to meet

this burden, but is “overwhelming, leaving no room for the jury to

draw significant inferences in favor of the other party.”           Radtke,

795 F.3d at 165-66 (quoting Gay, 917 F.2d at 771).         For the reasons

noted below, PFG fails to do so.

        Most notably, the jury was free to disbelieve Dr. Bhat’s

                                      16
testimony, particularly based on Tietex’s cross-examination of

him.   For example, Dr. Bhat conceded that the results of his first

tests were not reliable because of the testing conditions.        (Tr.

at 589.)   Dr. Bhat also conceded that many of his tests involved

applications of SV-X41 that were multiples over the amount he

believed was contemplated by the patents.    (Id. at 595-96.)     Dr.

Horrocks also provided several reasons to question Dr. Bhat’s

conclusions, leaving the jury free to question and reject Dr.

Bhat’s testing results. 11   Principal among the deficiencies noted

were the following:   Dr. Bhat’s alleged use of applications of SV-

X41 that were significantly greater than the proper amount for

testing and that the coating would behave differently based on the

applied thickness (id. at 1116-18); use of improper substrates

that were not inert but allegedly interacted with the coating to

skew the results; and the chemical composition of SV-X41 that is

not expected to swell.

       Moreover, PFG’s representation of Dr. Horrocks’s alleged

admission is not accurate.     The cited testimony, which related

only to Dr. Bhat’s testing on aluminum pans, provided:

            Q:   Would you agree that under Dr.          Bhat’s
       experimental   conditions that his testing        showed
       swelling?

           A:   According to his photographs, yes.   I agree.
11 The agreed upon jury instructions charged the jury that it could
disregard any opinion of either expert witness entirely should it
conclude that the reasons given in support “are not sound, or if you
feel that it is outweighed by other evidence.” (Tr. at 1409.)

                                 17
(Id. at 1199.)      Thus, Dr. Horrocks conceded only that Dr. Bhat’s

photographs showed swelling; he did not agree with the methodology

used.      Quite   the   opposite,    Dr.    Horrocks    disputed   that    the

experimental conditions employed by Dr. Bhat (who himself conceded

he was far less experienced in the field of intumescents than Dr.

Horrocks (id. at 667)) were appropriate, especially as to the

amount of coating he applied, and thus did not accept Dr. Bhat’s

conditions as correct.        True, Dr. Horrocks offered no opinion as

to whether a coating of SV-X41 in excess of 100 microns swelled

upon exposure to heat or flame.        (Id. at 1194 (“Q: And my question

is, is it correct that in this case, if Tietex's coatings are

thicker than a hundred microns, you have no opinions; is that

correct?      A:   I   have   no   opinion   if    they're   over   a   hundred

microns.”).)       But it was not Tietex’s burden to establish the

absence of swelling at any level; rather, it was PFG’s burden to

establish swelling at a proper level.             These challenges therefore

fall far short of constituting overwhelming evidence necessary to

justify judgment in PFG’s favor.

             2.    Claim Construction

        As PFG urged, the court construed the claim term intumescent

as “a substance that swells and chars upon exposure to heat or

flame.”    (Doc. 57 at 20–21.)       PFG contends that Tietex introduced

evidence that limited and thus impermissibly redefined the court’s


                                      18
claim construction, pointing at times to actual testimony.                 (Doc.

373 at 5-6.)         Tietex responds that its evidence properly fell

within the court’s claim construction and the scope of the patent.

(Doc. 376 at 18–20.)

      PFG’s first area of contention relates to testimony as to the

visibility and size of any swelling.               For example, PFG points to

testimony by Tietex’s CEO, Wildeman, that during the “early days”

of its product development in approximately 2003, Tietex’s burn

testing of its products in its laboratory demonstrated “there was

no visible swelling” (Tr. at 973), which contrasted with his

experience of having observed “very significant swelling” that was

“highly visible” during burn tests of other products.                    (Id. at

999-1004.) While PFG contends this limited the claim construction,

this testimony actually related to Tietex’s defense of PFG’s claim

of   willfulness.       In   fact,   based    in    part   on   this   testimony,

Wildeman, who holds some 30 patents of his own, concluded, without

objection, that Tietex did not believe it was infringing the

patents-in-suit.       (Id. at 1004, 1006-07.)

      PFG next points to portions of Dr. Horrocks’s testimony.                 As

to nearly all of the complained of testimony, however, when PFG

objected, the court sustained PFG’s objections.                 E.g., (Doc. 373

at   5–6   (citing    Tr.    at   1132-33    (sustaining    objection     to   Dr.

Horrocks’s testimony that “we have to agree what is [an] acceptable

level of swelling” and noting that his own patent had swelling

                                       19
“somewhere between 50 percent and a hundred percent”); Tr. at 1131–

32 (sustaining objections to testimony regarding “swelling more

than a little” and to a lengthy answer that included the terms

swelling “more than a little”); Tr. at 1136 (sustaining objection

to   phrasing     “significant       swelling”);     Tr.   at   1205    (sustaining

objection to testimony including the phrase “swells and chars more

than a little”); Tr. at 1128-1129 (sustaining objection about his

expectation that his testing would reveal a “heavy char” or “char

formation    of    a   swelling      character”     as   non-responsive     to    the

question    seeking      an     explanation    of    his    test    protocols)).)

Plaintiffs never moved to strike any of this testimony or requested

any limiting instruction.             Thus, PFG cannot complain where its

objections were sustained and the court precluded questioning

based on it.

       PFG also cites testimony by Wildeman relating to the presence

or absence of carbon in the coatings, objecting to his testimony

that   a   “large      amount   of   carbon”   is    required      to   achieve    an

intumescent swell.         (Doc. 373 at 5 (citing Tr. at 1001-1002).)

Similarly, it cites Holland’s testimony that “in an intumescent,

you have a very high level of carbon that’s added to the system[,]

[a]nd when that burns it chars and it swells up,” that his

company’s products (SV-X41) do not have any added carbon, and that

burn tests of intumescents produce swelling “you actually see” and

“can actually touch [] and feel.”                  (Id. (citing Tr. at 1051,

                                         20
1054).)     However, like much of PFG’s complained of evidence, this

testimony    was   admitted   without    objection.    Moreover,    it    was

relevant insofar as a key component of Tietex’s defense was its

contention that the chemistry of SV-X41 prevented it from swelling

like an intumescent.

     PFG next cites testimony by Dr. Horrocks who, when asked if

he knew what an intumescent is, responded: “An intumescent is a

material which swells and chars to form a thermal barrier once

it’s been exposed to heat or flame.”         (Doc. 373 at 5 (citing Tr.

at 1083).)    PFG contends that the court permitted Tietex to add a

limitation to the claim — that it form a thermal barrier.                What

PFG fails to note is that upon PFG’s objection, the court reminded

the jury of the court’s definition of an intumescent to be applied

for purposes of the case.      (Tr. at 1083–84.)      Moreover, PFG’s own

patents-in-suit state they provided flame retardancy by producing

a thermal barrier to protect the underlying product.               See (PFG

Exh. 1 at 5 (‘639 patent describing the flame retardant mechanism

in the fabric as “barrier chemistry that causes the fabric to char

and swell when exposed to flame to provide an insulating thermal

barrier”), Exh. 2 at 6 (identical language in the ‘162 patent).)

And more to the point, PFG itself introduced, through its direct

examination of its company witness, Larry Fraser, the proposition

that an intumescent in the patents-in-suit works by forming a

thermal barrier:

                                    21
      Q:   And what is an intumescent?

      A:   An intumescent is a material that swells and chars
      upon exposure to heat or flame.

      Q:    Just in general terms, how does an intumescent
      work?

      A:   Well, when an intumescent is — comes into contact
      with a — with extreme heat or flame, it swells and chars.
      It actually — it actually swells and chars and — make —
      into a flame-preventive-type barrier with the material
      it's used with. It helps the fabric become a thermal
      barrier.

      Q:   You said a thermal barrier?

      A:   Yes.

      Q:   And what do you mean by thermal barrier?

      A:   Thermal barrier is what would keep the insult or
      the attack of a flame or extreme heat from further
      damaging things on the other side of it.

(Tr. at 246-47 (emphasis added).)              Under these circumstances, it

is   difficult    to   say   that   Dr.    Horrocks   misled   the   jury   into

redefining the claim construction.

      PFG also points to a portion of Dr. Horrocks’s testimony that

it characterizes as modifying the claim to “require a particular

‘thickness’” of the coating. (Doc. 373 at 5 (citing Tr. at 1113).)

However, what PFG cites to is a question to Dr. Horrocks whether

he was aware of whether Dr. Bhat had performed any calculations to

determine whether the thickness of his coatings he tested were

within the requirements of the patents-in-suit, to which Dr.

Horrocks answered, “I’m not aware of that.”                    (Tr. at 1113.)


                                          22
Immediately      following       that,     Dr.    Horrocks     testified,       without

objection, to the results of his calculations to confirm the

thickness of the coatings contemplated by the patents-in-suit for

purposes of his testing.           (Id.)

     Frequently, both before and during trial, the court advised

the parties that they could not attempt to add limitations to the

claim that were not approved by the court.                   E.g., (Tr. at 630-33,

1055, 1097–98, 1101.)            The court also instructed the jury more

than once on the court’s construction of the claim and that the

jury was bound by it.           E.g., (Tr. at 1083–84, 1415.)             Based on the

trial record, PFG’s contentions that the cited testimony added an

impermissible claim limitation lacks merit.

            3.     Testimony of Holland and Wildeman

     PFG challenges a portion of testimony by Holland and Wildeman

that it characterizes as improper lay opinion testimony that was

irrelevant and prejudicial. (Doc. 373 at 7-9.) More specifically,

PFG argues that testimony by Holland that his company’s product,

SV-X41, does not swell (Tr. at 1067-68) was unreliable because it

was not supported by scientific evidence where he only tested the

product   on     coated   fabrics     and    does      not   know   how    to   measure

swelling.        (Doc.    373    at   8.)        PFG   contends     that   Wildeman’s

statements as to his visual observations of the accused fabrics,

rather    than     quantitative          measurements,       are    unreliable      and

inadmissible for purposes of determining literal infringement.

                                            23
Tietex responds that Holland’s testimony that SV-X41 does not swell

upon   exposure   to    heat   or    flame   and   is    not    an   intumescent

constitutes a sufficient evidentiary basis upon which a reasonable

jury could find that PFG failed to carry its burden of proving

literal infringement.       (Doc. 376 at 22–23.)          Tietex argues that

Holland’s lay opinion testimony was properly admitted as a direct

response to PFG’s introduction of Holland’s August 6, 2013 email

which opened the door to his testimony.             (Id. at 22 n.8 (citing

Tr. at 1046–47).)      Tietex further argues that the jury could reach

a reasonable conclusion that Tietex did not infringe based on

Wildeman’s testimony that he did not observe visible swelling of

the SV-X41 coating when he observed burn tests.                (Id. at 23.)

       As to Holland, context is necessary.             His testimony was the

subject of significant discussion with the court. During Holland’s

direct examination, PFG’s objection was initially on the ground of

relevance.    (Tr. at 1040.)        PFG ultimately agreed with Tietex’s

assessment that Holland could testify as to “the bases for what he

said there [in his August 6, 2013 email to Mr. Wallace] and if he

changed his opinion on it.”         (Id. at 1041.) 12    The court also found

that by introducing the August 6, 2013 email, PFG had opened the



12
  In a March 1, 2018 pretrial hearing and during trial, PFG agreed to
Tietex’s legal arguments, contained in a memorandum (Doc. 329; Doc. 329-
1 (PFG statement)), that Holland could testify about the August 6, 2013
email pursuant to Federal Rule of Evidence 701. (Doc. 327; Tr. at 1032-
33, 1042-46, 1056-57). Both PFG and Tietex listed Holland on their trial
lists.

                                       24
door to Tietex’s examination of Holland about the email.                 (Id. at

1046–47.)     The court also noted that Holland could testify as to

his perceptions as it related to a defense of the claim of

willfulness     and   explained   that,     while   it   would    consider   the

testimony on a question-by-question basis, it would sustain PFG’s

objections if Tietex’s counsel strayed from these areas.                 (Id. at

1045–46, 1056–57.)       Even in the absence of objection, the court

interjected itself, sua sponte, to ensure that the testimony did

not conflict with the court’s claim construction. E.g., (Tr. 1054-

56.)      As to the limited testimony to which PFG now complains, PFG

raised no objection at trial.          Therefore, any objection has been

waived.     Further, to the extent PFG argues that Holland was not

qualified to explain whether he believed his company’s product was

an intumescent, it opened the door to that testimony by introducing

Holland’s August 6, 2013 email on that very issue. (Tr. at 1041–

46.) 13

       As to Wildeman, PFG objects to what it describes generally,

without     record    citation,   to   be    testimony    about    his    visual

observations of the accused fabrics.                (Doc. 373 at 7–8.)        It

contends that Wildeman’s testimony was inadmissible lay opinion

but acknowledges in its reply (citing to Tr. 1021-22, 1032) that


13
  Holland, who testified he holds both a bachelor’s degree and a master’s
degree in chemistry from the University of Massachusetts, has not been
shown to have lacked any qualification to so testify. (Doc. 373-1 at
1037.)


                                       25
it was admissible on the issue of willfulness.        (Doc. 379 at 13.)

This is just how the court limited his testimony.

      When PFG raised the issue at trial, it argued that Wildeman

should be precluded from testifying as to his visual observations

of swelling because the court had earlier ruled that Dr. Horrocks

was prevented from opining as to swelling of SV-X41 tested on steel

pans based on his unaided, visual observation.         (Tr. at 897-98.)

The court drew a distinction between Dr. Horrocks’s opinion offered

for   literal   infringement   (because    it   was   ipse    dixit),   and

Wildeman’s testimony offered to rebut willfulness.           (Id. at 899.)

The court stated it would proceed question by question and directed

PFG to object if it concluded that any question strayed into an

impermissible area.    (Id. at 898-901.)    PFG made but one objection

about Wildeman’s visual observations of fabric testing — on the

ground of relevance, which was overruled.         (Id. at 1000.)        The

testimony PFG actually complains of came in on cross-examination

in response to questions by PFG’s counsel, and PFG never moved to

strike any part of any response it now claims is objectionable. 14

However, because Wildeman’s testimony was admitted as it related



14
  On cross-examination, PFG examined Wildeman as to his company’s efforts
to test the coating on the accused fabrics, inquiring whether it was a
visual observation and whether he took any measurements.         Wildeman
responded that he examined the coating under a microscope but took no
measurements because he saw no visual swelling. (Tr. at 1021.) Even
in the absence of any objection by PFG, the court sustained its own
objection and reminded the jury that Wildeman’s testimony was admitted
only on the issue of willfulness. (Id. at 1022.)

                                   26
to Tietex’s defense of PFG’s claim of willful infringement, the

court need not consider Tietex’s attempt to rely on this testimony

to support the merits of its literal infringement defense (see

Doc. 379 at 13–14).           (Doc. 376 at 23).              Ultimately, the court

expressed       frustration     over        the    absence     of    objections      and

remonstrated counsel on both sides that it was their duty to object

and not to assume the court would do so sua sponte.                     (Tr. at 1032-

33.)

        On this record, PFG fails to establish entitlement to relief.

               4.   Admissibility of Dr. Horrocks’s Testimony

        The remainder of PFG’s arguments relate to the testimony of

Tietex’s expert, Dr. Horrocks.

        PFG first argues that any criticism regarding the thickness

of   the      samples   was    irrelevant         and    inadmissible     because     it

improperly added a limitation to the claim and was directly

undermined by Dr. Horrocks’s admission that Dr. Bhat’s aluminum

pan testing showed swelling.            (Doc. 379 at 5.)            PFG contends that

Dr. Horrocks superimposed a thickness requirement on the court’s

claim     construction,       noting    that       the   patents-in-suit       have    a

separate claim limitation governing the amount of coating applied

to the patented fabrics.         (Doc. 373 at 6 n.1.)           Tietex argues that

“[i]t    is    axiomatic      that,    if    the    SV-X41    coating     is   not    an

‘intumescent’ as it is actually applied on Tietex’s fabrics,

Tietex’s fabrics would not be treated with an intumescent coating,

                                            27
and could not have been found to infringe PFG’s patents.”                  (Doc.

376   at   18-19   (emphasis   omitted).)         Tietex   argues   that    “Dr.

Horrocks’s opinion and Tietex’s criticism of Dr. Bhat simply

recognizes that, if the SV-X41 coating does not meet the definition

of an ‘intumescent’ at the thicknesses in which it is applied on

Tietex’s fabrics, those fabrics cannot infringe PFG’s patents.”

(Id. at 19.)

      Claim construction is a matter of law for the court to decide.

Markman, 52 F.3d at 979.        Once the court has construed a claim,

the parties may not seek to contradict, or further construe, the

court’s claim construction to a jury.             Exergen Corp. v. Wal-Mart

Stores, Inc., 575 F.3d 1312, 1321 (Fed. Cir. 2009); Tinnus Enters.,

LLC v. Telebrands Corp., No. 6:16-CV-00033-RWS, 2017 WL 3457104,

at *2–4 (E.D. Tex. Aug. 11, 2017).

      Here, neither party challenges the court’s construction of

the claim term intumescent as “a substance that swells and chars

upon exposure to heat or flame.”              (Doc. 57 at 20-21.) 15   During

trial,     Dr.   Horrocks   raised   a    factual   dispute   regarding      the

appropriate method of testing whether the SV-X41 coating applied

to the accused fabrics swells upon exposure to heat or flame.                 He

opined that the coating would behave differently at different

thicknesses (i.e., “thermally thin” versus “thermally thick”),


15To be sure, Tietex unsuccessfully urged a different construction at
the Markman hearing.

                                         28
testified    that   it    was    important    to    test   the   coating    at   the

thickness    actually      contemplated      by     the    patents-in-suit,      and

explained his testing at that level.

     Dr.     Horrocks’s         testimony     did    not     impermissibly       add

limitations to the claim.          At a minimum, it reflects a reasonable

dispute over the appropriate method, scientifically, to test the

SV-X41 to determine whether it, as called for in the patents-in-

suit and thus as applied on the accused products, infringes PFG’s

patents.     Dr. Horrocks based his opinion on his knowledge of the

applicable    science,      the    chemical    composition       of   the   SV-X41

coating, the amount of coating called for in the patents-in-suit,

and his calculations of the amount of SV-X41 applied on the accused

fabrics by Tietex.         Based on these considerations, he testified

that the SV-X41 coating applied on the accused products did not

swell upon exposure to heat or flame.                 He also testified that

testing the proper amount was critical because it is commonly known

that too much of any substance, even though not an intumescent,

could swell upon exposure to heat or flame.                 (Doc. 119-1 at 214-

15 (observing during deposition that a thicker coating of nylon,

which is not an intumescent, would swell and char when exposed to

heat or flame).)         To adopt PFG’s position — to bar Dr. Horrocks

from responding to an opposing expert’s testing that employed

amounts of SV-X41 at multiples over that ever contemplated by the

patents-in-suit — would impermissibly extend the coverage of the

                                        29
patents-in-suit beyond the scope of the claim limitation.                            See

Aqua-Aerobic Sys., Inc. v. Aerators Inc., 211 F.3d 1241, 1245 (Fed.

Cir.   2000)       (affirming       the   district   court’s     rejection     of    the

patentee’s proposed claim construction that would broaden the

claims beyond the scope of the claim limitations and specification

description).

       PFG next argues that Dr. Horrocks’s testing is unreliable

because   it       was     not    scientifically     valid     and,    therefore,    is

inadmissible under Federal Rule of Evidence 702 and Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), and its progeny.

(Doc. 379 at 7.) Relying on this court’s prior order denying PFG’s

motion for partial summary judgment, Tietex contends that this

court has already rejected PFG’s arguments in considering the same

evidence it introduced at trial.                   (Doc. 376 at 2-3, 11-17; see

Doc. 152 at 22.)           PFG responds that the court’s prior motion does

not conclusively resolve the issue and contends that the evidence

presented at trial was different from that considered in PFG’s

prior motion.        (Doc. 379 at 8-10.)

       Under Rule 702, an expert witness is permitted to offer

opinion testimony if he “is qualified as an expert by knowledge,

skill,    experience,            training,   or    education.”         The   witness’s

knowledge must help the trier of fact understand the evidence or

determine      a    fact    in     issue,    the   testimony    must    be   based    on

sufficient facts or data, the testimony must be the product of

                                             30
reliable principles and methods, and the witness must reliably

apply the principles and methods to the facts of the case.                Fed.

R. Evid. 702(a)-(d).       This rule “imposes a special obligation upon

a   trial     judge   to     ‘ensure     that    any    and    all    [expert]

testimony . . . is not only relevant, but reliable.’”                Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting Daubert, 509

U.S. at 589).

        Under Rule 702, expert testimony is admissible if it “rests

on a reliable foundation and is relevant.”             E.E.O.C. v. Freeman,

778 F.3d 463, 466 (4th Cir. 2015) (quoting Westberry v. Gislaved

Gummi AB, 178 F.3d 257, 260 (4th Cir. 1999)).             The overall focus

is on scientific validity, based on the principles and methods

used.    Daubert, 509 U.S. at 592–93.         Thus, the court must “ensure

that    the   proffered    expert   opinion     is   ‘based   on   scientific,

technical, or other specialized knowledge and not on belief or

speculation, and inferences must be derived using scientific or

other valid methods.’”       Nease v. Ford Motor Co., 848 F.3d 219, 229

(4th Cir. 2017) (quoting Oglesby v. Gen. Motors Corp., 190 F.3d

244, 250 (4th Cir. 1999)). The district court has “broad latitude”

to take into account any “factors bearing on validity that the

court finds to be useful.”          Freeman, 778 F.3d at 466 (quoting

Westberry, 178 F.3d at 261).           The court makes its determination

under Federal Rule of Evidence 104(a), assessing whether the

preponderance of the evidence demonstrates the admissibility of

                                       31
the evidence under Rule 702’s standards.          Daubert, 509 U.S. at

592-93 & n.10.   If that is met, questions as to the weight of the

evidence are for the factfinder to resolve under Rule 104(b).

     At the outset, it bears noting that the court entertained an

extensive pretrial challenge to Dr. Horrocks’s opinion testimony

and issued a detailed analysis, which granted the motion in part

and denied it in part. 16    (Doc. 152.)    To a large extent, PFG’s

challenges seek to re-litigate those issues.       The court also notes

that PFG does not challenge Dr. Horrocks’s qualifications to offer

any opinion at issue.       Indeed, Dr. Horrocks is listed in the

patents-in-suit as a holder of a patent that is prior art, and the

patents-in-suit favorably cite six publications he authored or co-

authored.    (Tr. at 1087–89; Doc. 152 at 20–21.)      Moreover, PFG’s

expert, Dr. Bhat, conceded that Dr. Horrocks had more experience

in the field of intumescents.     (Tr. at 667.)

     PFG contends that the evidence presented at trial supports

several arguments as to why Dr. Horrocks’s testing is unreliable

and therefore inadmissible.

     First, PFG contends that Dr. Horrocks’s calculation of the

coating thickness on the accused products was unreliable.         (Doc.

379 at 6.)    It cites Dr. Horrocks’s acknowledgment that he never



16The court granted the motion in part and excluded Dr. Horrocks from
testifying as to his opinion that he observed no swelling of the exposed
SV-X41 coating on a steel substrate with his unaided visual examination.
(Doc. 152 at 22-24.)

                                  32
inquired of Tietex as to the thickness of the coating on its

fabrics and never personally examined the fabrics to determine it.

(Id.)    PFG further represents that Dr. Horrocks conceded it would

have been more accurate to ascertain the thickness by examining

the actual fabrics under a microscope, which he did not do.         (Id.

(citing Tr. at 1192-93).)

        Dr. Horrocks testified that he determined the thickness of

Tietex’s coating based on his prior experience working with similar

fabrics, flame retardants, and intumescent coatings. (Tr. at 1109–

10, 1116–18.)    He also testified that he performed an analysis and

determined that the coating used on Tietex’s fabrics was 25 to 53

microns thick. (Id. at 1113.) As to whether he could have observed

the coating on the Tietex fabrics under a microscope, Dr. Horrocks

stated that it would not have been feasible to do so because the

coating permeates the fabric, thus attempting to distinguish a

contrary response in his deposition. 17    (Id. at 1191, 1193 (“So if

this [deposition answer] is relating to the fabric samples I

produced, then it is a feasible way of determining the thickness

because you don't get the penetration here that you do on a Tietex

fabric.     So we have to understand the context you asked that

question and the context of the answer I gave you.”).)               Dr.



17PFG cross-examined Dr. Horrocks with his agreement in his deposition
to a question that “it would have been more accurate to get the thickness
of the coating on the actual Tietex fabrics to examine them under a
microscope.” (Tr. at 1191-93.)

                                   33
Horrocks   did   allow   that    he    could   have    used   a     microscope   to

determine the coating thickness on the glass woven fabrics used in

his testing, rather than the accused fabrics.                 (Id. at 1193 (“Q:

And is it correct that based on the answer that you gave me, that

that was all something you could have done?              A: I could have done

with the experimental fabrics I had.”))            In the end, PFG does not

directly   dispute     calculations      performed      by    Dr.    Horrocks    or

otherwise argue that he lacked the relevant qualifications or

expertise to perform such calculations, relying instead on the

analysis of its expert, Dr. Bhat. So, while this criticism affects

Dr. Horrocks’s credibility, it does not render his testimony

inadmissible.      See Syngenta Crop Protection, LLC v. Willowood

Azoxystrobin, LLC, 267 F. Supp. 3d 649, 655 (M.D.N.C. 2017) (noting

that “Daubert and Rule 702 are safeguards against unreliable or

irrelevant opinions, not guarantees of correctness[,]” and that

“the fact finder, not the court, must determine whether an expert

is   credible    and   whether   the    expert’s      opinions      are   correct.”

(quoting i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 854

(Fed. Cir. 2010), aff’d, 564 U.S. 91 (2011))).

      Second, PFG relies on Dr. Horrocks’s testimony that in a

previous study he had determined that a glass woven fabric “was

not as inert as anticipated.”           (Doc. 373 at 11; Doc. 379 at 6.)

Dr. Bhat also testified in rebuttal, relying at least in part on

this prior study by Dr. Horrocks, that the “E-glass” substrate Dr.

                                        34
Horrocks used was not inert.         (Tr. at 1310.)   Dr. Horrocks

testified that his glass fabric was inert (Id. at 1121–22) and

that the chemical composition of the intumescents in that study

differed significantly from SV-X41 and thus this prior study could

not serve as a proper basis to predict how the glass fabric would

react.   (Id. at 1204 (“So you cannot compare the results of what

I did 20 years ago for a particular situation with what I have

done here when the situation is completely different.”).)    Thus,

this was a disputed fact issue. Moreover, even if the glass fibers

he used were not fully inert, there is no showing how their use

would have rendered Dr. Horrocks’s opinion unreliable.    As such,

this criticism goes to the weight rather than the admissibility of

Dr. Horrocks’s testing.    See United States v. Baller, 519 F.2d

463, 466 (4th Cir. 1975) (“Unless an exaggerated popular opinion

of the accuracy of a particular technique makes its use prejudicial

or likely to mislead the jury, it is better to admit relevant

scientific evidence in the same manner as other expert testimony

and allow its weight to be attacked by cross-examination and

refutation.”).

     Third, PFG raises several issues with regard to Dr. Horrocks’s

testing methods.   It notes that Dr. Horrocks designed his test

protocol for this litigation and never used it previously.   (Doc.

373 at 12; Doc. 379 at 7 (citing Tr. at 1175).)   It further notes

that he admitted he had never used a caliper to measure intumescent

                                35
materials and contends that his testimony demonstrated that his

measurements were unreliable.      (Doc. 373 at 11; Doc. 379 at 7–8

(citing   Tr.    at   1172).)   Further,   PFG   argues,   Dr.   Horrocks

disregarded the variations in thickness on the glass fabric he

used as a substrate and compared measurements from different

locations as if the coated fabric was uniform.        (Doc. 373 at 11–

12; Doc. 379 at 7.)      PFG also claims that Dr. Horrocks testified

that he could have measured the same location before and after the

testing, but did not.      (Doc. 373 at 12; Doc. 379 at 7 (citing Tr.

at 1185).)      Finally, PFG contends that Dr. Horrocks admitted that

his testing was incapable of detecting swelling of less than 22

percent, due to his calculated margin of error.       (Doc. 373 at 11;

Doc. 379 at 7 (citing Tr. at 1186).)

     One consideration in determining admissibility is “whether

experts are testifying ‘about matters growing naturally’ out of

their own independent research, or if ‘they have developed their

opinions expressly for purposes of testifying.’”             Wendell v.

GlaxoSmithKline LLC, 858 F.3d 1227, 1232 (9th Cir. 2017) (quoting

Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir.

1995)).   “While independent research into the topic at issue is

helpful to establish reliability, its absence does not mean the

experts' methods were unreliable.”         Id. at 1235.     Here, PFG’s

criticism that Dr. Horrocks developed this test for this litigation

carries little persuasiveness where PFG’s own expert acknowledged

                                   36
that there was no established industry test to measure swelling in

intumescents.         (Tr. at 663-64); see Wendell, 858 F.3d at 1235

(noting that “expert testimony may still be reliable and admissible

without peer review and publication,” particularly “when dealing

with rare diseases that do not impel published studies”).

      This    court     previously   found   that   Dr.    Horrocks’s   testing

methods      are     well   supported   within   the      relevant   scientific

community.         See, e.g., (Doc. 152 at 17 (“Whatever the criticisms

of Horrocks’ techniques in performing his measurements, it is clear

that his methods of testing flame-retardant fabrics have been peer-

reviewed and published approximately 200 times.”).) 18               At trial,

Dr. Horrocks opined that there was no established test protocol

within the industry for determining whether a coating swelled.

(Tr. at 1105.)        On this point, Dr. Bhat agreed.         (Id. at 663-64.)

Dr.   Horrocks       outlined   three   considerations      he   identified   in

designing and performing his test on the coating.                (Id. at 1106.)

      First, he considered the proper thickness of the coating,

opining that it was important to test the coating at the thickness

as applied to the allegedly infringing fabric, which he determined

to be approximately 25 to 53 microns, as noted above.                   Drawing

from his extensive experience in flame retardant chemistry, he




18What may have differed is the use of microscopy for some measurements
in prior peer-reviewed studies. (Doc. 119-1 at 74.)


                                        37
testified that the coating would function as a “thermally thin”

material at a thickness of 50 microns and “would behave quite

differently” from thicker applications.          (Id. at 1117–18.) 19

        Second,     Dr.   Horrocks   testified   that   he   analyzed   the

appropriate substrate on which to test the coating, noting that it


19
     Dr. Horrocks testified in relevant part:

        In fire science, flame retardant chemistry, we talk about
        thermally thick and thermally thin materials.      That's a
        scientific way of saying a thin material on one hand can be
        defined what it is, and a thick material on another, made
        from the same material, whatever it is.

        [. . . .]

        And a scientist will carry out experiments, and you'll say
        for this sort of material, that's thermally thin, and for
        another one, it's thermally thick and there's a boundary
        between the two.

        So now you can see if we've got a coating on a Tietex fabric
        of 50 microns, that is definitely thermally thin. You can't
        get much thinner than 50 microns. Anything higher than that
        is taking you into the thermally thick zone. And so it would
        behave quite differently.

        So this is why you have to use the same thickness, the proper
        thickness in the item you are trying to analyze. Had we been
        looking at a bolt plastic with that thick[ness] with the same
        material in it, it would have been a different experiment.
        But we're dealing with a textile, which itself is probably
        about 250 microns thick. The top layer is a 50-micron film.
        We have to replicate exactly the conditions that that flame
        retardant material is within that fabric counting.

(Tr. at 1116–18.)      The court previously addressed Dr. Horrocks’s
explanation of thermally thin coatings in connection with PFG’s prior
motion to exclude his testimony.      (Doc. 152 at 7-8.)   In short, Dr.
Horrocks described a thermally thin substance as “one which when heated
on the surface it is so thin that there is no heat gradient” and “[t]he
back of it is assumed to be the front temperature.” (Id. at 7 (alteration
in original) (quoting Doc. 119-1 (Horrocks deposition) at 89).) He
distinguished this from a thermally thick coating, “where you have a hot
surface, a cool back and you have a thermal gradient.” (Id. (quoting
Doc. 119-1 (Horrocks deposition) at 89.)).)

                                      38
must be inert so as not to react with the coating when exposed to

heat   or    flame       and   thus   render    the     measurement    of   swelling

unreliable.        (Id. at 1119.)     Based on this consideration, he chose

to perform the experiment on a glass woven fabric, which he

contended would mimic the textile surface of the accused fabrics

while providing an inert surface.               (Id. at 1118–23.)

       Third,      he    considered      the    proper    testing     protocol     and

procedures.         (Id. at 1123–26.)           He selected a hand-adjustable

electronic micrometer (also referred to as a caliper) to measure

the coating because the glass fabric was a hard surface.                    (Id. at

1123.)      He explained his prior experience using this measurement

tool and believed it was appropriate based on the potential

increases     in    thickness     that    he    would    have   expected    with   an

intumescent coating.           (Id. at 1133–35.)         He testified that it was

a device a person of ordinary skill in the art would have found

acceptable in this application and noted that he rejected the

pressure foot used by Dr. Bhat because, he claimed, it was too

large to measure the small areas at issue and because a caliper

was, in his view, more reliable for this application.                       (Id. at

1180-82.)       Dr. Horrocks also responded to Dr. Bhat’s “valid

criticism” that the design of his testing with an electronic

caliper did not permit him to measure the coating thickness in the

same area before and after application of heat and flame.                    (Id. at

1130, 1182.)            According to Dr. Horrocks, had he measured the

                                           39
thickness first, he would have had to cut the sample, which would

have destroyed it and compromised the accuracy of the measurement.

(Id.   at   1130.)    Finally,    he    highlighted       the   importance   of

determining experimental error and discussed his calculation and

use of experimental error.       (Id. at 1126, 1139-41.) 20

       PFG challenges Dr. Horrocks’s use of an electronic caliper

purchased     approximately   fifteen       years   ago     from    a   company

specializing in selling equipment for hand loading ammunition and

which he stored in a non-climate-controlled garage in the summer

months.     (Doc. 373 at 11 (citing Tr. at 1171-72).)              Dr. Horrocks

testified that he was highly proficient in using a caliper and was

“confident that [he] could get the maximum accuracy out of the

measurements that [he] was using.”          (Tr. at 1133-34.)        He further

disputed Dr. Bhat’s testimony that calipers were not used to

measure fabrics and testified that this method of measurement was

acceptable to an expert in the relevant field.             (Id. at 1134–35.)

       The court addressed challenges to the use of the electronic


20
  Dr. Horrocks also testified, in response to PFG’s criticisms at trial,
that he did not “foam” the coating before applying it. Dr. Small, PFG’s
Global Business Director (who is also a trained chemist), testified that
PFG does so, which he said would have changed the coating’s density and
made it thicker — between 160 and 250 microns. (Tr. at 373, 396–97.)
Acknowledging he did not do so, Dr. Horrocks noted that there is no
evidence that Dr. Bhat did so, either. (Id. at 1124-25.) He further
opined that not having done so would not affect the validity of his
results, noting that upon drying the foamed coating would nevertheless
collapse to form a thin film, which is what he measured. (Id. at 1124-
25 (“So foaming is a process. It will have no influence on the nature
of the film that is deposited on the surface.”).)


                                       40
caliper in its earlier opinion.             In particular, the court noted

that according to Dr. Horrocks, a thumbwheel micrometer is highly

sensitive, using a digital readout measuring increments of 2.5

microns — that is, one tenth of one thousandth of an inch — and is

sufficiently objective for his purposes to conduct such miniscule

measurements. 21      (Doc. 152 at 15.)       Dr. Horrocks contested PFG’s

claim that the fact the handwheel must be manipulated by hand

rendered   it   too    unreliable.      (Id.)      Rather,    in   one    of   his

depositions, Dr. Horrocks testified that the micrometer can be

reliably     operated     on    the   surfaces    at    issue      with   “quite

reproducible” results and for present purposes the caliper was

more reliable than the pressure foot used by Dr. Bhat because, Dr.

Horrocks contended, the pressure foot was too large to adequately

measure the areas being tested.         (Id. at 15-16.)      Dr. Horrocks had

concluded that the slight variability of results was inherent in

the ordinary application of the instrument and the swelling of the

material itself.       (Id. at 15-17.)

     The court allowed that PFG’s criticisms about the use of the

micrometer were valid.         (Id. at 17.)     No doubt, the fact that the

instrument      is    hand-manipulated        interjects     an    element     of

subjectivity into the measuring process.               But a micrometer is a



21A micron is one thousandth of a millimeter. By comparison, the width
of a human hair is 40 to 80 microns. (Doc. 133-7 at 115; Doc. 133-6
at 8 (citing Robert R. Ogle, Jr. & Michelle J. Fox, Atlas of Human
Hair: Microscopic Characteristics 28 (CRC Press 1999)).)

                                       41
scientific instrument used for measuring, and it is accurate to

the nearest 2.5 microns, which is an extremely small unit of

measure.    Here, Dr. Horrocks testified it was calibrated to within

10 microns.      (Tr. at 1132–33.)      Dr. Horrocks’s measurements using

this device could have been tested and either reproduced or

challenged by Dr. Bhat, had he wished to do so.               While Dr. Bhat

offered    his   own   testing   and   results,   he   did   not   attempt   to

replicate Dr. Horrocks’s testing on a glass substrate and measure

the results using the pressure foot.              See (Doc. 151-1 at 5–6

(acknowledging Dr. Horrocks’s testing but declining to conduct his

own on the fiberglass fabric); Doc. 319; Tr. at 606, 612–13.)                At

trial, Dr. Horrocks again explained his use of the caliper and

opined, without objection, that a person of ordinary skill in the

art would find it acceptable.          (Tr. at 1135.)

     Under these circumstances, especially where Dr. Horrocks has

a criticism that the pressure foot was too large to accurately

test the area at issue, PFG has not demonstrated a basis to reverse

the court’s previous ruling denying PFG’s motion to exclude Dr.

Horrocks’s opinion testimony for a jury’s consideration.                (Doc.

152 at 14-15, 22 (finding that, as long as the methods have

scientific validity and are reliable, the accuracy of his method

of measurement using a caliper goes to the weight of the testimony

rather than its admissibility)); see Heller v. Shaw, Inc., 167

F.3d 146, 160 (3d Cir. 1999) (holding that expert testimony cannot

                                       42
be excluded simply because the expert uses one test rather than

another, when both tests are accepted in the field and both reach

reliable results).

      Dr. Horrocks testified that he accounted for the variations

in   thickness   as    well   as   the    potential   for   human   error   by

calculating experimental error. 22            He stated that because the

uncoated glass fiber had natural undulations, he conducted several

measurements of it and determined that on average its thickness

was .30 millimeters, with a deviation of ± 20 microns.               (Tr. at

1174-75.)   He then applied a 45-micron layer of SV-X41 coating to

this substrate.       (Id. at 1177.)      This produced an uneven surface.

(Id. at 1178.)        After exposure to heat and flame, he cut the

samples and measured the thickness on various places of the exposed



22
   Dr. Horrocks had explained in more detail in his deposition how he
calculated his experimental rate of error. His testing involved coating
glass fabric samples with SV-X41 before exposing them to heat. (Doc.
119-1 at 160-77, 234-37, 258, 260-62.) He used the electronic micrometer
to measure the thickness on each surface. He rounded his measurements
to the nearest hundredth of a millimeter, rounding down if the caliper
recorded a measurement of five thousandths of a millimeter (i.e., a
measurement of .365 millimeters was recorded as .360). (Id. at 37, 75-
77.) Dr. Horrocks then added his sixteen measurements (Doc. 119-2 at
14-15) and divided the sum by sixteen to calculate an average
measurement.   (Doc. 119-1 at 160-77, 234-37, 258, 260-62.)      He then
calculated the differences between his 16 measurements and the mean.
(Id.) He added those figures and divided by 16 to calculate the average
deviation in his measurements, equaling .02 millimeters, or 20 microns.
(Id.) The coating thickness in the unexposed areas of the substrate
measured 45 microns, and the coating thickness in the exposed areas of
the substrate measured 55 microns. (Id. at 164.) He concluded that the
error rate of ± 20 microns in the unexposed coated regions was greater
than the error rate of ± 10 microns in the heat/flame-exposed regions.
(Id.) Dr. Horrocks repeated this explanation, in more truncated form,
at trial. (Tr.at 1130-31.)

                                         43
coating.        (Id. at 1178-79.)         He measured the deviations on the

exposed coating, which he termed his error rate, of ± 20 microns.

(Id. at 1185.)       He concluded that the measurements of the exposed

coating fell within his deviations noted on the unexposed coating;

in other words, he found no swelling within his rate of error of

22   percent.        (Id.   at    1131,    1135-36,   1186.)      Dr.   Horrocks

acknowledged that he “cannot say there was zero swelling because

there’s always uncertainty in any measurement.”                 (Id. at 1131.)

But he did testify, without objection, that he expected to see

swelling of 70 or 80 microns, which he did not observe.                 (Id. at

1133.)   He concluded that, based on his knowledge of intumescents,

his measurements, and the swelling he would have expected to see,

there was no scientifically significant swelling (or increase in

thickness) in his test results.             (Id. at 1136.) 23

       While Dr. Bhat criticized the rate of experimental error, he

did not dispute Dr. Horrocks’s calculation of it.                 (Id. at 712-

13.)       In    fact,   Dr.     Bhat   conceded    that   if   Dr.   Horrocks’s

calculations of his rate of error were correct, then Dr. Horrocks

was correct that his test results were the statistical equivalent

of no swelling.       (Id. at 712-13.)         This would be sufficient for a




23The parties agreed before trial that a proper interpretation of the
court’s pretrial order, to which PFG did not object, permitted Dr.
Horrocks to opine that “any increase in thickness is not swelling as one
of ordinary skill in the art would understand it.” (Tr. at 34-35.)

                                          44
jury, if believed, to conclude that the SV-X41 applied during the

testing did not swell.

       As this court previously found, Dr. Horrocks’s calculated

rate   of   error   was   sufficient    to    survive   the    admissibility

requirements of Rule 702.        (Doc. 152 at 20 (finding that Dr.

Horrocks’s calculated rate of error met the third factor under

Daubert)); see Banks v. United States, 75 Fed. Cl. 294, 301 (2007)

(holding that “[t]he potential rate of error need not be completely

accurate,” but based on sufficient evidence, and any disagreement

with the expert’s calculated rate of error may be raised during

trial and presented on cross examination).         Moreover, PFG’s expert

did not dispute his calculation.             The question is whether Dr.

Horrocks’s opinions he draws from his calculations are reasonably

drawn from his methods and principles.           Dr. Bhat concluded that

the experimental error was “too high an experimental error to

trying [sic] to determine the small change in difference.”              (Tr.

at 713.) But Dr. Horrocks did make clear the limits of his testing:

that it showed no swelling within the limits of his experimental

error rate and that he “cannot say there was zero swelling because

there’s always uncertainty in any measurement.”               (Id. at 1131.)

Dr. Horrocks opined that this was the equivalent of no swelling,

given his knowledge of how intumescents behave, noting that any

error in his calculations would not have been the result of

intumescent swelling.     (Id. at 1131, 1133–36.)

                                   45
       Fourth,    PFG   contends    that     Dr.   Horrocks’s    aluminum   foil

reactivity    theory     is   “entirely      unreliable,”    irrelevant,     and

unsupported by sufficient facts. 24           (Doc. 373 at 13).       At trial,

Dr. Horrocks limited his opinion to the criticisms of Dr. Bhat’s

use of an aluminum substrate and offered no opinion as to the

quantum of swelling associated with any purported reaction between

SV-X41 and the aluminum foil substrate.              (Tr. at 1151–52.)       The

court previously considered and denied PFG’s motion to exclude Dr.

Horrocks’s aluminum opinions insofar as they describe criticisms

of the aluminum foil substrate used in Bhat’s supplemental testing.

(Doc. 318 at 36.)       As the court previously noted, “Dr. Horrocks’s

opinions regarding the general chemical principles and reactivity

of aluminum is well supported by scientific literature.”                (Id. at

34.)    PFG offers no persuasive evidence that such testimony is

inadmissible.      See (Id. at 36.)

       Finally, PFG contends that Dr. Horrocks failed to support his

“thermally thin/thermally thick opinion with any testable reliable

science” or testing regarding the thermal thickness boundary of

SV-X41.    (Doc. 379 at 10; see Doc. 373 at 9–10.)              Furthermore, it

argues that Dr. Horrocks failed to provide testimony regarding any

standards,       methodology,      or   support     within      the   scientific




24PFG again does not challenge Dr. Horrocks’s qualifications to evaluate
the potential for a chemical reaction between SV-X41 and an aluminum
substrate.

                                        46
literature to support this theory and failed to apply any such

analysis to the coating at issue.             (Doc. 379 at 11.)           Dr. Horrocks

offered his opinions based on his substantial knowledge of flame

retardant    materials.         See   (Doc.     152    at   10     (noting   that     Dr.

Horrocks’s     curriculum        vitae        lists     previous         peer-reviewed

publications he has authored on thermally thin coatings).)                       As Dr.

Horrocks acknowledged, “a scientist will carry out experiments,

and you'll say for this sort of material, that's thermally thin,

and for another one, it's thermally thick and there's a boundary

between the two.”       (Tr. at 1117.)        PFG overlooks the fact that Dr.

Horrocks did in fact perform a test using what he determined to be

a thermally thin coating of SV-X41 with a thickness of 50 microns.

(Id. at 1113, 1118.)           In the final analysis, whether or not the

coating of SV-X41 is thermally thin or where the line between

thermal   thinness      and    thickness       lies    does       not   undermine     Dr.

Horrocks’s opinions; his testing provided support for his opinion

that SV-X41 was applied at a thickness of approximately 50 microns

and that he observed no measurable swelling.

     In   sum,    Dr.    Horrocks’s      opinion       testimony        satisfied     the

preponderance of the evidence standard to be admissible.                          While

the case presented unique questions and Dr. Horrocks’s testing

methods   differed      from    those    of    Dr.    Bhat,   the       weight   of   the

differences      goes    to     their    credibility          —     a    consideration

quintessentially within the role of the jury.                       “Vigorous cross-

                                         47
examination,     presentation        of    contrary      evidence,       and   careful

instruction     on    the   burden    of       proof   are   the   traditional      and

appropriate means of attacking shaky but admissible evidence.”

Daubert, 509 U.S. at 596; see Baller, 519 F.2d at 466 (“Unless an

exaggerated     popular     opinion       of    the    accuracy    of    a particular

technique makes its use prejudicial or likely to mislead the jury,

it is better to admit relevant scientific evidence in the same

manner as other expert testimony and allow its weight to be

attacked by cross-examination and refutation.”).                   While Horrocks’s

testing methods differ from Bhat’s, that does not render his

results inadmissible.

           5.        Sufficiency of the Evidence

     PFG   argues       that   even       if    Dr.    Horrocks’s       testimony    is

admissible, it fails to rebut Dr. Bhat’s finding of infringement.

(Doc. 373 at 12.)       PFG cites to Dr. Horrocks’s admission that Dr.

Bhat’s aluminum pan testing shows that SV-X41 swells (Doc. 373 at

13; Doc. 379 at 4) and contends that Dr. Horrocks’s reported

experimental error rate of 22 percent fails to rebut Dr. Bhat’s

findings of swelling (Doc. 373 at 12).                 PFG points out that while

Dr. Horrocks challenged Dr. Bhat’s use of aluminum foil as a

substrate, Dr. Horrocks could not attribute an amount of swelling

to it.   (Id. at 13.)       PFG concludes that Dr. Horrocks’s admission

that SV-X41 does swell at higher thicknesses renders his opinion



                                           48
about the chemical composition “manifestly incredible.”        (Doc. 379

at 5.)

     A party is entitled to judgment as a matter of law when no

reasonable jury could have found infringement under the proper

construction of the relevant claims at issue.              Eon Corp. IP

Holdings v. Silver Spring Networks, 815 F.3d 1314, 1320 (Fed. Cir.

2016) (holding district court erred in failing to construe the

claim terms “portable” and “mobile” and defendants were entitled

to judgment as a matter of law as to all claims because “when the

claim terms are properly construed, no reasonable jury could have

found that Silver Spring's electric utility meters infringe.”),

cert. denied sub nom. EON Corp. IP Holdings LLC v. Silver Spring

Networks, Inc., 137 S. Ct. 640 (2017); Dominion Energy, Inc. v.

Alstom Grid LLC, 725 F. App'x 980, 986 (Fed. Cir. 2018) (reversing

district court and granting judgment as a matter of law in favor

of defendant, holding that plaintiff failed to present substantial

evidence   to   support   jury’s   verdict,   where   plaintiff’s   expert

testimony “was conclusory, unsupported, contrary to the evidence

in the case, or not directed to the claim limitation at issue.”);

see MobileMedia Ideas LLC v. Apple Inc., 780 F.3d 1159, 1172 (Fed.

Cir. 2015) (holding that defendant was entitled to judgment as a

matter of law as to patent invalidity, where defendant presented

unrebutted testimony at trial regarding invalidity and plaintiff’s

expert only offered conclusory statement that “I don't see evidence

                                    49
for that”).

     Here, PFG fails to demonstrate that this is an “extreme case”

in which judgment as a matter of law should be entered in its

favor, where it bears the burden of proof.    See Gilliam, 1997 WL

429454 at *8; Nobelpharma AB v. Implant Innovations, Inc., 141

F.3d 1059, 1065 (Fed. Cir. 1998) (holding that defendant was

entitled to judgment as a matter of law as to issue of invalidity

despite bearing the burden of proof on this issue, where plaintiff

disclosed admissions by the inventor that he possessed a preferred

method of making the claimed invention and failed to adequately

disclose it). Indeed, PFG fails to identify a single case in which

a court overturned a jury verdict of non-infringement and granted

judgment as a matter of law in favor of the plaintiff.    Contrary

to PFG’s representations in its initial brief (Doc. 373 at 7), the

Federal Circuit in Eon Corp. IP Holdings v. Silver Spring Networks

reversed a jury verdict of infringement and granted judgment as a

matter of law in favor of the defendants.    Eon Corp. IP Holdings,

815 F.3d at 1316.

     PFG, not Tietex, bore the burden of proving infringement by

the preponderance of the evidence. During PFG’s cross examination,

Dr. Horrocks admitted that SV-X41 applied to aluminum pans showed

swelling under Dr. Bhat’s experimental conditions based on the

photographs of the testing introduced at trial. (Tr. at 1199 (“Q:

Would you agree that under Dr. Bhat's experimental conditions that

                               50
his testing showed swelling? A: According to his photographs, yes,

I agree.”).)   Contrary to PFG’s assertion, however, Dr. Horrocks

did in fact criticize this testing — principally the failure to

use a “realistic thickness”     of the coating used (which he stated

was many times the amount called for in the patents and thus

“wholly inappropriate”) as well as Dr. Bhat’s failure to calculate

experimental error for his results.       (Id. at 1142-43.) 25

     In addition, as noted elsewhere in this opinion, Dr. Horrocks

opined that SV-X41 lacked a carbonific, such that its chemistry

prevented it from swelling, but rather relied on “flame retardant

chemistry” that “snuffed out” the flame.          (Id. at 1154–59, 1187.)

This was a sufficient ground, if believed by the jury, to support

the conclusion that SV-X41 could not swell when properly applied

and thus a finding of no literal infringement. 26

     In the end, Dr. Horrocks and Dr. Bhat presented conflicting

expert   testimony   as   to   the   issue   of    literal   infringement.


25
  PFG misconstrues this court’s statement during a side bar that “right
now as I understand it, there's no evidence in the record that he had
any criticism of the aluminum pans.” (Tr. at 1201.) This statement was
made with reference to the fact that Tietex had offered no criticism
regarding Dr. Bhat’s use of an aluminum substrate during his third round
of testing (in accordance with the court’s previous ruling precluding
it), rather than any indication that Dr. Horrocks failed to offer any
criticism of the parameters used generally in those tests. (Id.)
26
   Throughout this case, Tietex has consistently maintained that the
amount of intumescent to be applied to the fabric was material, noting
that many items that are not intumescents (such as nylon) will exhibit
some swelling and charring when exposed to heat or flame. The court has
previously articulated the analysis relating to the permissible scope
of the experts’ opinions in this regard and will not repeat it here.
(Doc. 333.)

                                     51
Resolution of these factual issues was properly for the jury to

resolve.         The jury was entitled to disbelieve Dr. Bhat and/or

credit     Dr.    Horrocks’s   testimony   over    that   of   Dr.   Bhat   and,

therefore, it was not unreasonable for the jury to find that PFG’s

patents were not infringed.        See Verizon Servs. Corp., 602 F.3d at

1341. 27

      C.     Doctrine of Equivalents

      PFG contends that it is entitled to judgment as a matter of

law as to infringement under the doctrine of equivalents because

no reasonable jury could find that SV-X41 was not the substantial

equivalent of an intumescent coating.             (Doc. 373 at 15.)     Tietex

contends that a reasonable jury could have found that PFG failed

to carry its burden based on the “function, way, result” test.

(Doc. 376 at 24).        Tietex also relies on the court’s prior order

denying PFG’s motion for summary judgment in which the court found

that Tietex presented sufficient evidence for a reasonable jury to

find in its favor on the question of infringement under the

doctrine.        (Id. at 26-27 (citing Doc. 152 at 44-45).)

      “An accused device that does not literally infringe a claim



27
  PFG also contends that the lay testimony offered by Messrs. Holland
and Wildeman is not admissible and therefore insufficient to support a
finding of non-infringement. (Doc. 379 at 11-14.) As noted elsewhere
herein, Holland’s testimony was proper, as it related to his email and
perceptions, and Wildeman’s testimony was admitted to rebut PFG’s claim
of willfulness. Having determined that Dr. Horrocks’s expert testimony
was sufficient to support the jury’s verdict, the court need not consider
PFG’s alternate argument as to these witnesses.

                                      52
may still infringe under the doctrine of equivalents if each

limitation of the claim is met in the accused device either

literally or equivalently.”       Cybor Corp. v. FAS Techs., Inc., 138

F.3d 1448, 1459 (Fed. Cir. 1998) (en banc) (citations omitted),

abrogated on other grounds by Teva Pharm. USA, Inc. v. Sandoz,

Inc., 789 F.3d 1335 (Fed. Cir. 2015).             In applying the doctrine of

equivalents, it is the equivalency to a limitation of a claim, and

not a comparison of the allegedly infringing and patented products

themselves, that is the focus of the inquiry.                  Read Corp. v.

Portec, Inc., 970 F.2d 816, 822 n.2 (Fed. Cir. 1992), abrogated on

other grounds by Markman, 52 F.3d at 975.                  “An element in the

accused    product   is   equivalent     to   a    claim   limitation    if   the

differences between the two are ‘insubstantial’ to one of ordinary

skill in the art.”        Amgen Inc. v. F. Hoffman-La Roche Ltd., 580

F.3d 1340, 1382 (Fed. Cir. 2009) (citing Warner–Jenkinson Co. v.

Hilton Davis Chem. Co., 520 U.S. 17, 40 (1997)). “Insubstantiality

may   be   determined     by   whether      the    accused   device     performs

substantially the same function in substantially the same way to

obtain the same result as the claim limitation.”                  Id. (citing

Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608

(1950)).

      A patent holder must provide “particularized testimony and

linking argument as to the ‘insubstantiality of the differences’

between the claimed invention and the accused device or process,

                                       53
or with respect to the function, way, result test when such

evidence is presented to support a finding of infringement under

the doctrine of equivalents.”           Texas Instruments, Inc. v. Cypress

Semiconductor Corp., 90 F.3d 1558, 1567 (Fed. Cir. 1996).              As this

court has previously noted, “the case law is clear that evidence

of equivalence must be from the perspective of one of ordinary

skill in the art.”         (Doc. 318 at 43); AquaTex Indus., Inc. v.

Techniche Sols., 479 F.3d 1320, 1329 (Fed. Cir. 2007) (“[T]he

difficulties   and    complexities       of    the   doctrine   require     that

evidence be presented to the jury or other fact-finder through the

particularized testimony of a person of ordinary skill in the art,

typically a qualified expert, who (on a limitation-by-limitation

basis) describes the claim limitations and establishes that those

skilled in the art would recognize the equivalents.”).

      In this case, the parties agree that the “function, way,

result” test for the doctrine of equivalents applies.               In ruling

on PFG’s motion in limine to limit evidence related to the doctrine

of   equivalents,    the   court   described      the   relevant   inquiry   as

follows: “Whether a component in the accused subject matter [SV-

X41] performs substantially the same function as the claimed

limitation     [intumescent,       by        charring   and     swelling]     in

substantially the same way to achieve substantially the same result

[flame retardancy].”       (Doc. 318 at 50 (alterations in original).)

For purposes of the trial, the parties stipulated that SV-X41

                                        54
achieved substantially the same result as the claimed limitation.

(Tr. at 67, 1422.)           Thus, the relevant inquiry was whether the

coating performs substantially the same function in substantially

the same way.      (Id. at 1422.)

        Throughout    this     litigation,   the   parties      have     shifted

litigation positions as to infringement under the doctrine of

equivalents.      See, e.g, (Doc. 318 at 42-43, 46-50.)                Even now,

they continue to offer conflicting interpretations of the proper

inquiry under this theory of infringement. Nevertheless, the court

finds that substantial evidence supported the jury’s verdict of

non-infringement.

        Both   parties   offered   testimony   from   experts    they     agreed

possessed ordinary skill in the art regarding infringement under

the doctrine of equivalents.             Dr. Bhat testified that SV-X41

performs substantially the same function, in substantially the

same way, to achieve the same result as the claimed intumescent.

(Tr. at 614–15, 617–18.)         Based on the results of his own testing,

he   opined    that   the    coating   performed   substantially       the   same

function as an intumescent, acting as a thermal insulator, in

substantially the same way “[b]y forming a char which acts as an

insulator.”      (Id. at 615.)     He testified that the coating achieves

the same result, which he defined as forming “a thermal barrier.”

(Id.)     In addition to his own testing, he relied on Wallace’s

communication with Royal Adhesives about the coating as well as

                                       55
Holland’s email in which he wrote that the coating “behaves as an

intumescent.”      (Id. at 616–18.)         According to Dr. Bhat, Tietex’s

coating would be considered an intumescent if it both swelled and

extinguished a flame.       (Id. at 618.) 28

        Dr. Horrocks testified regarding what he characterized as two

“very      different”     ways    of        achieving        flame     retardancy,

distinguishing between an intumescent, which relies on “barrier

chemistry,”      and    SV-X41,   which      relies     on    “flame    retardant

chemistry.”     (Id. at 1154, 1157–58)          He stated that intumescents

use “barrier chemistry” to swell and form a thermal barrier.                 (Id.




28   PFG’s counsel had the following exchange with Dr. Bhat:

             Q: All right. During opening statements, did you hear a
        statement that Tietex's coatings do not infringe because it
        extinguishes or snuffs out the flame?

             A: Yes, I did hear that.

             Q: Can a coating that extinguishes a flame also swell?

             A: Yes, it can.

             Q: Can a coating that snuffs out a flame also swell?

             A: Sure, it can.

             Q: If Tietex's coating extinguishes a flame and also
        swells, what is your opinion?

             A: Then it is an intumescent.

             Q: And if Tietex's coating snuffs out a flame and also
        swells, what is your opinion?

             A: It is an intumescent coating.

(Tr. at 618.)

                                       56
at   1158.)       However,       SV-X41,   he    said,   uses    flame      retardant

chemistry, first developed in World War II, through the use of

alumina     trihydrate     and    the    combination     of   urea    and   ammonium

polyphosphate, which “form[s] a powerful flame retardant action”

that extinguishes or “snuff[s] out” the flame.                  (Id. at 1156–58.)

He noted that the chemicals in the SV-X41 coating also promote a

char formation within the coating.               (Id. at 1158.)        So, while he

appeared to agree that the accused coating functioned like an

intumescent by charring and acting as a flame retardant, he

distinguished the way in which it did so, noting that the alumina

trihydrate releases a water vapor “which will extinguish, snuff

out flame.” (Id.) He concluded that this process did not function

in substantially the same way as an intumescent.                      (Id. at 1158–

59.)

       PFG first contends that Dr. Horrocks’s opinion regarding the

doctrine     of   equivalents       is   inadmissible     because      it    was   not

adequately disclosed in his expert report.               (Doc. 373 at 16.)         The

court previously denied PFG’s motion in limine on this ground,

finding that his report adequately described the characteristics

that   he     maintained     distinguish        SV-X41   from    an    intumescent,

particularly in the way it functioned.              (Doc. 318 at 51-52 (e.g.,

opining that SV-X41 did not swell at thermally thin applications,

but that the alumina trihydrate gave off moisture that had a

“flame-diluting effect”).)               PFG now points to Dr. Horrocks’s

                                           57
testimony at trial: namely, his statement that “I've only met this

equivalence and I can't say in the last two days, so I'm not too

clear about it.”   (Doc. 373 at 17 (quoting Tr. at 1160).) 29     Tietex

points to the court’s previous rejection of these arguments,

including PFG’s motion to strike Dr. Horrocks’s testimony at trial.

(Doc. 376 at 24 n.10 (citing Doc. 318 at 50-52; Tr.at 1163–69).) 30


29
   The relevant exchange between Tietex’s counsel and Dr. Horrocks is
reproduced below for reference:

          Q: All right. And then let's split out the doctrine of
     equivalents.   Is it your understanding that it relates to
     substantially same function and substantially same way?

           A: No, it doesn't.

          Q: No, I'm sorry, I'm talking about just in general    the
     doctrine of equivalents. Is it your understanding           the
     doctrine of equivalents involves a comparison of the ways   and
     the functions and the results of the intumescent coating    set
     forth in the patent versus the SV-X41 coating?

          A: I've only met this equivalence and I can't say in
     the last two days, so I'm not too clear about it. If you're
     asking me is the SV-X41 an equivalent to the intumescent
     coating cited in the patent, then the answer is no, it is not
     equivalent. That's my interpretation of the meaning of
     equivalent, correct.

(Tr. at 1160.)
30
  PFG also argues that Dr. Horrocks’s testimony as to non-infringement
under the doctrine of equivalents should have been precluded as not being
disclosed as a contention under the Middle District of North Carolina’s
local patent rules when the case was pending there. (Doc. 373 at 17.)
Yet PFG acknowledges that Tietex did contend that as to the intumescent
finish limitation “no element which is absent literally is present under
the doctrine of equivalents.”    (Id.)   Moreover, while Dr. Horrocks’s
opinions were offered in his depositions, fully litigated at the summary
judgment stage, and the subject of great discussion both before and
during the trial, this objection was never raised. See (Doc. 152 at 4–
11; Doc. 288 at 50–52.)     The court can discern neither surprise nor
prejudice and declines to find Dr. Horrocks’s testimony inadmissible on
this basis at this stage.

                                   58
      The court finds that Dr. Horrocks’s testimony does not alter

the   court’s   earlier   conclusion.   Whether   Dr.   Horrocks   fully

understood the names of the legal doctrines applicable in this

case is not the issue. The question is whether his earlier reports

setting forth reasons there was no infringement in his view

adequately provided notice of his opinions.       The court found they

were sufficient, and he was made available for deposition conducted

by experienced counsel. For the reasons given in the court’s prior

rulings on this issue, therefore, PFG’s motion on this basis is

denied.

      PFG next contends that even if Dr. Horrocks’s testimony is

admissible, no reasonable jury could find in favor of Tietex as to

the question of infringement under the doctrine of equivalents.

(Doc. 373 at 17-18.)      PFG argues that should SV-X41 extinguish or

“snuff out” flame, as Dr. Horrocks opined, it nevertheless is the

substantial equivalent of an intumescent because it “function[s]

as a thermal insulator by forming a char which acts as an insulator

to form a thermal barrier.”     (Id.)   PFG claims that Tietex admits

that SV-X41 acts as a thermal barrier (id. at 18 (citing Doc. 347

at 16)) and notes that Holland’s August 6, 2013 email states that

the coating “acts as an intumescent” and “forms an intumescent

char” (id. (citing Doc. 373-10; Tr. at 616–17)).          PFG contends

that Dr. Horrocks’s testimony that SV-X41 does not use barrier

chemistry (Tr. at 1154) is a conclusory statement inconsistent

                                   59
with the admissible evidence.     (Doc. 373 at 18.)

       This is yet another example of the parties either shifting

their positions or failing to use clarity in their terminology.

Earlier in the case, PFG argued that the function of an intumescent

was to form an intumescent char (Doc. 114 at 19) but later

contended and agreed it was flame retardancy (Doc. 223 at 16).

Tietex similarly appears to have conflated the function and results

prongs of the test, describing the function as “promoting char

formation” as well as forming a “barrier”.         See (Tr. at 1023,

1158.) 31   Whatever the potential overlap in the parties’ analysis,

Dr. Horrocks did testify that the way SV-X41 functioned was

substantially different from that of an intumescent, thus creating

a fact issue for the jury on the doctrine of equivalents.

      PFG’s reliance on the statements in Holland’s August 6, 2013

email are similarly unavailing.     To the extent PFG seeks to treat

them as admissions or unchallenged facts, the court has previously

rejected this argument (Doc. 152 at 45) insofar as Royal Adhesives

is not a party to this litigation and the meaning of the statements

was explained by Holland’s testimony.        Moreover, it is curious

that PFG relies on these statements now as fact, given that Holland

has not been qualified as a person of ordinary skill in the art,



31 During PFG’s cross examination, Tietex’s chief executive officer,
Wildeman, conceded that SV-X41 “forms a char, which to some degree forms
a thermal insulation barrier.” (Tr. at 1023.)


                                  60
and its contentions about what he should not have been permitted

to testify about.       See (Doc. 373 at 7–9, 18.) 32        In any event,

these prior statements are insufficient to compel a finding of

infringement under the doctrine of equivalents.          AquaTex, 479 F.3d

at 1329. 33

       In sum, at a minimum there was a factual dispute as to whether

SV-X41 functioned in substantially the same way as an intumescent.

This   was    sufficient   to   support   the   jury’s   verdict   regarding

infringement under the doctrine of equivalents.          See Mikohn Gaming

v. Acres Gaming, Inc., No. CV-S-97-1383-EJW, 2001 WL 34778689, at

*13 (D. Nev. Aug. 2, 2001) (finding that the evidence produced at

trial was sufficient to support the jury’s verdict under the

doctrine of equivalents).

       D.     Willful Infringement

       PFG argues that the evidence presented at trial establishes

that Tietex willfully infringed as a matter of law.           (Doc. 373 at


32
  PFG argues that the lay opinion testimony of Wildeman and Holland is
unreliable, irrelevant, and inadmissible as to infringement under the
doctrine of equivalents. (Doc. 373 at 18.) PFG cannot have it both
ways; once it opened the door to the testimony by introducing the August
6, 2013 email, testimony related to the email was admissible for the
limited purpose of willfulness.     The court rejects this argument for
the same reasons as discussed on the question of whether this testimony
was admissible on the issue of literal infringement.
33
  Tietex also relies on the testimony of Holland, Wildeman, and Fraser
in support of the jury’s verdict. (Doc. 376 at 25-26.) Even though
Tietex does not bear the burden of proof as to this issue, this evidence
provides little support for a finding of non-infringement under the
doctrine of equivalents because none of these witnesses qualified as a
person of ordinary skill in the art. See AquaTex, 479 F.3d at 1329.


                                     61
19.)    Having determined that a reasonable jury could find that

Tietex did not infringe PFG’s patents, there is no basis on which

to grant PFG’s motion for judgment as a matter of law on the issue

of willful infringement.

III. MOTION FOR A NEW TRIAL

       PFG requests in the alternative that the court grant a new

trial as to the issue of infringement based on trial misconduct.

(Doc. 373 at 21–22.)    PFG claims that Tietex repeatedly violated

the court’s instructions and confused the jury with irrelevant,

prejudicial, and unreliable evidence and arguments.   (Id. at 22.)

Even if these individual acts of misconduct do not warrant a new

trial, it contends, Tietex’s conduct, when viewed in the aggregate,

was prejudicial to PFG and rendered the trial unfair.      (Id. at

31.)

       A.   Standard of Review

       Pursuant to Federal Rule of Civil Procedure 59, a district

court may grant a new trial if “(1) the verdict is against the

clear weight of the evidence, or (2) is based upon evidence which

is false, or (3) will result in a miscarriage of justice, even

though there may be substantial evidence which would prevent the

direction of a verdict.”    Bilenky v. Ryobi Techs., Inc., 115 F.

Supp. 3d 661, 668 (E.D. Va. 2015) (quoting Atlas Food Sys. &

Servs., Inc. v. Crane Nat'l Vendors, Inc., 99 F.3d 587, 594 (4th

Cir. 1996)), aff'd, 666 F. App'x 271 (4th Cir. 2016).         “The

                                 62
decision to grant or deny a motion for a new trial lies at the

heart of the district court's sound discretion and ‘will not be

disturbed absent a clear showing of abuse of discretion.’”              Gibson

v. Total Car Franchising Corp., 223 F.R.D. 265, 276 (M.D.N.C. 2004)

(quoting Wilhelm v. Blue Bell, Inc., 773 F.2d 1429, 1433 (4th Cir.

1985)).

     “A court may grant a new trial based on misconduct where there

is a reasonable probability that the jury was improperly influenced

by that conduct.”        Bilenky, 115 F. Supp. 3d at 677 (citation

omitted).        The   party   seeking    relief   bears     the    burden    of

demonstrating harmful error.        Gibson, 223 F.R.D. at 276.           It is

entitled to a new trial “[o]nly when there is a ‘reasonable

probability’ that improper arguments effectively subverted ‘the

jury's reason or [ ] its commitment to decide the issues on the

evidence received and the law as given it by the trial court.’”

Verizon, 602 F.3d at 1335 (quoting Arnold v. E. Air Lines, Inc.,

681 F.2d 186, 197 (4th Cir. 1982)).            “[T]he crucial inquiry is

whether an error occurred in the conduct of the trial that was so

grievous as to have rendered the trial unfair.”                    Id. at 1331

(quoting Bristol Steel & Iron Works, Inc. v. Bethlehem Steel Corp.,

41 F.3d 182, 186 (4th Cir. 1994)).          The court must consider “the

totality    of   the   circumstances,     including   ‘the   nature    of    the

comments, their frequency, their possible relevancy to the real

issues before the jury, the manner in which the parties and the

                                     63
court treated the comments, the strength of the case (e.g., whether

it is a close case), and the verdict itself.’”              Id. at 1334–35

(quoting Arnold, 681 F.2d at 197).

     B.    Analysis
     PFG moves for a new trial on the grounds that Tietex’s

counsel: (1) violated the court’s order by criticizing Dr. Bhat’s

testing of SV-X41 on an aluminum pan substrate; (2) attempted to

add limitations to the court’s claim construction; (3) improperly

injected evidence of silica rayon fabric into the case in violation

of the court’s order; and (4) relied on irrelevant and prejudicial

evidence regarding PFG’s alleged motive for bringing the suit.

(Doc. 373 at 22-27.)     The court will address each of these claims

in turn.

           1.   Testimony Regarding Dr. Bhat’s Aluminum Pan
                Testing

     PFG   contends    that   Dr.   Horrocks   repeatedly    violated    the

court’s in limine ruling prohibiting him from testifying about the

general reactivity of aluminum, which led the court to threaten to

hold him in contempt.         (Doc. 373 at 23.)    PFG argues that Dr.

Horrocks continued to “blur the line” between aluminum and aluminum

foil even after the court expressly warned Tietex’s counsel.            (Id.

at 23-24 (citing Tr. at 1196, 1206, 1210–11).)           It contends that

Tietex’s   counsel    encouraged    this   misconduct,   citing   repeated

references to “aluminum” rather than “aluminum foil.”           (Id. at 24


                                     64
(citing Tr. at 677, 679, 682–683).)       Tietex responds that Dr.

Horrocks was entitled to testify as to the reactivity of aluminum

and properly limited his testimony to the reactivity of the

aluminum foil substrate.     (Doc. 377 at 10-11.)       It further

contends that counsel respected the court’s order in its cross

examination of Dr. Bhat.    (Id. at 8.)    Finally, Tietex argues,

there is no indication that the jury was improperly influenced by

any allegedly improper testimony because the verdict did not hinge

on the jury inferring that the aluminum pans were inert.   (Id. at

11-12.)

     Prior to trial, the court granted PFG’s motion in limine in

part to exclude Dr. Horrocks’s testimony regarding the reactivity

of the aluminum pan substrate that was used in Dr. Bhat’s testing.

(Doc. 318 at 36.)   The court did so, not because it was unreliable

under Daubert, but because it was disclosed only in a subsequent

deposition by Dr. Horrocks that was limited to criticisms of Dr.

Bhat’s last round of testing that was performed on aluminum foil.

(Id. at 31.)   The court held that any criticisms of the aluminum

foil used in the last round of testing was timely, but that any

criticism of “aluminum” used in the aluminum pans in the previous

rounds of testing was untimely.   The court “directed [the parties]

to instruct their witnesses in conformance with this court’s

order.”   (Id. at 52.)

     At trial, during cross examination of Dr. Bhat with respect

                                  65
to his testing of SV-X41 on an aluminum foil substrate, Tietex’s

counsel questioned him several times regarding the reactivity of

“aluminum,” without specifically       referencing “aluminum foil.”

(Tr. at 677-83.)      At no point during this examination did PFG

object to any of the statements it now challenges as improper.

(Id.)     At the conclusion of this questioning, Tietex’s counsel

then posed the following question:

             Q:   Okay. So the question was, So do you believe
        that aluminum is one of the most reactive metals in
        existence? I'm talking about the element aluminum. What
        was your answer?”

(Id. at 683.)     Despite PFG’s failure to lodge any objection, the

court intervened, called the parties to the sidebar, and raised

its concern that the question was not limited to aluminum in

aluminum foil. (Id. at 683-86.) During the sidebar, PFG’s counsel

stated that “I’m not sure it’s over the line yet.”    (Id. at 684.)

Had PFG concluded that any of this questioning was improper and

unfairly prejudicial, it should have raised an objection at trial.

See Verizon, 602 F.3d at 1335 (holding district court did not abuse

its discretion in denying plaintiff’s motion for a new trial based

on allegedly improper arguments regarding the claim construction

during the defendant’s closing argument, noting that plaintiff

failed to object to any of the allegedly improper statements or

attempt to rebut them in its own closing argument).    Moreover, any

claim of prejudice is suspect, as PFG conceded at trial that the


                                  66
element of aluminum is reactive.            (Tr. at 684 (“And that’s true

and we’d admit that.”).)

        PFG also objects to statements Dr. Horrocks made during his

direct examination.        (Doc. 373 at 23.)        Tietex’s counsel asked

whether he agreed with Dr. Bhat that aluminum foil is inert.               (Tr.

at 1144.)     Dr. Horrocks responded:

        Well, aluminum, as we use it in pots and pans, and
        aluminum foil, we use in every day life, gives the
        impression of being extremely unreactive, otherwise we
        wouldn't be using it to our cooking utensils. But once
        you expose it to higher temperatures and certain
        chemicals, the small oxide layer, which is protecting
        the metal aluminum underneath there, is attacked.

        For instance, steam, when you boil water in your pan,
        that's having no effects on the aluminum pan at all. But
        if you expose the oxide layer to high pressure steam,
        high temperature steam from 120, 130, 140-degrees, it
        goes straight through the aluminum oxide coating into
        the aluminum and attacks the aluminum. And the products
        are more aluminum oxide plus hydrogen gas. So efficient
        is that reaction, that currently researchers on fuel
        gas, on hydrogen gas production for the automobile are
        looking at steam on molten aluminum as a way of producing
        hydrogen very cheaply. It's such an efficient reaction.
        And that occurs as soon as you put steam as opposed to
        water into contact with the aluminum or aluminum foil.

        And when we heat the SV-X41 —

(Id. at 1144-45 (emphasis added).)              Tietex contends that this

response did not violate the court’s order, but this contention

strains     credulity    as   Dr.    Horrocks    went   well    beyond   merely

discussing the reactivity of elemental aluminum and explicitly

referenced aluminum pots or pans on several occasions.                   As the

court     noted   in    sustaining    PFG’s     objection,     Dr.   Horrocks’s

                                       67
testimony ignored the court’s order.        (Id. at 1145 (“I'm going to

hold him in contempt if he doesn't stop.       He's violating my motion

in limine order.        He's talked about aluminum pans and pans on

stoves and his answer would suggest that steel pans is a problem.

And I'm not happy with him.     I'm going to say it out loud in front

of the jury.”).)    Contrary to PFG’s assertion, however, any other

blurring of the lines between aluminum and aluminum foil provides

little evidence of trial misconduct, particularly where PFG failed

to object or otherwise move to strike all but one of the challenged

statements.    (Id. at 1196, 1206, 1210, 1211.)      When PFG did object

to one of these challenged statements at trial, the court sustained

its objection.    (Id. at 1211.)

       Despite Horrocks’s violation of this court’s order, the court

does not find that this instance of trial misconduct warrants a

new trial.    See Waddington N. Am., Inc. v. Sabert Corp., No. 09-

4883 GEB, 2011 WL 3444150, at *5 (D.N.J. Aug. 5, 2011) (“Generally,

individual elements of misconduct of counsel are insufficient to

justify a new trial where they are not objected to or where the

Court gives a curative instruction upon the request of counsel.”).

When Tietex’s counsel walked Dr. Horrocks through his criticisms

of Dr. Bhat’s testing, there was no mention of aluminum as a

criticism as to any of the testing conducted on aluminum pans.

(Tr.   at   1142-43.)     Rather,   Dr.   Horrocks   offered   independent

criticisms of the testing conducted on the aluminum pans based on

                                    68
the    thickness      of   the   coating    and    Dr.       Bhat’s   failure      to   use

experimental error. (Id.) Dr. Horrocks’s exhibits outlining those

criticisms also carefully omitted any reference to aluminum. (Id.)

Moreover, Dr. Horrocks offered no opinion as to the quantum of

swelling associated with any potential reaction between SV-X41 and

any    aluminum       substrate.      (Id.        at    1152.)        PFG   previously

acknowledged as much (Doc. 373 at 13), just as it acknowledged at

trial that aluminum is reactive (Tr. at 684).

       Under these circumstances, the court does not find that “there

is     a   reasonable      probability      that       the    jury    was   improperly

influenced” by any trial misconduct arising from the testimony

regarding Dr. Bhat’s aluminum pan testing.                     Bilenky, 115 F. Supp.

3d at 677.

              2.      Testimony Regarding the Court’s Claim
                      Construction
       PFG also contends that Tietex offered evidence and arguments

that contradicted the court’s claim construction in contravention

of the court’s prior ruling. (Doc. 373 at 24-26); see (Doc. 318 at

37; Doc. 331 (text order).)                PFG argues that “despite numerous

objections by PFG throughout trial, Tietex repeatedly asserted

that       literal     infringement        required          something      more        than

‘swelling.’”         (Doc. 373 at 5.)      In support of its motion for a new

trial, PFG cites a host of examples of representative statements

that it alleges contradicted the court’s claim construction. (Doc.



                                           69
373 at 25-26; Doc. 380 at 6-7.)         PFG claims that it did object

frequently at trial, noting that the parties spent nearly three

hours in sidebars with the court and even more time outside the

presence of the jury.     (Doc. 380 at 5.)    Within this context, PFG

argues that its failure to object to some of the statements should

not prevent any finding of prejudice.       (Id. at 6.)

     Tietex    responds   that   the    challenged   statements   do   not

represent violations of the court’s order when properly considered

in the context in which they were made.          (Doc. 377 at 12-17.)

Tietex acknowledges that Dr. Horrocks did contradict the court’s

claim construction when he stated, “[a]n intumescent is a material

which swells and chars to form a thermal barrier once it’s been

exposed to heat or flame.”       (Id. at 16 (citing Tr. at 1083).)

However, it notes that the court sustained PFG’s objection and

immediately instructed the jury regarding the proper definition of

intumescent.    (Id.)   Moreover, PFG’s own expert, Dr. Bhat, himself

stated virtually the same thing earlier in the case.        (Tr. at 615

(“Q: And what is the result of the claimed intumescent? A: The

result is a thermal barrier.”), 660-661 (stating that for literal

infringement, the issue “is whether the coating swells and acts as

a thermal barrier — swells and chars and acts as a thermal barrier

or not”).)     In light of the court’s curative instruction and the

court’s instructions to the jury at the conclusion of the case,

Tietex contends, there is no basis for finding that the jury

                                   70
applied   an   inappropriate     definition      of    “intumescent”    in    its

deliberations.       (Doc. 377 at 17.)

      As Tietex correctly notes, many of these statements were in

fact admissible for another purpose or did not in fact contradict

the court’s claim construction.           For example, PFG relies on the

fact that “Tietex contended repeatedly that the coating had to

swell and char at a specific thickness,” citing to Dr. Horrocks’s

testimony regarding the importance of testing the coating using

the thickness applied to the accused fabrics.                (Doc. 373 at 25

(citing Tr. at 1118).)       PFG similarly relies on the statement by

Tietex’s counsel during his closing argument that “there’s also no

evidence that this thickness [Dr. Bhat tested] was consistent with

the   requirements    of   the   claim    in   the    patent.”   (Id.    at    26

(alteration in original) (citing Tr. at 1383).) PFG did not object

to either of these statements at trial.              As previously discussed,

this testimony does not add a limitation to the claim, but rather

raises a factual dispute regarding the proper method of testing.

As the court addressed extensively before trial, it was permissible

for the competing experts to testify to the proper conditions for

testing for swelling without impermissibly limiting the claim

construction.    (Doc. 333 at 4-12 (citing cases).)

      PFG also cites Dr. Horrocks’s testimony that he did not

believe SV-X41 would swell because its chemical composition did

not contain a “swelling agent.”           (Doc. 373 at 25 (citing Tr. at

                                     71
1154).)   PFG did not object to this testimony at trial, nor can

the court discern why it should not be considered as to the issue

of literal infringement.          PFG also challenges Dr. Horrocks’s

testimony that a coating using barrier chemistry “swells and chars

and it promotes that char formation, but in doing so, swells and

puts a barrier on the surface of whatever it’s covering.”                  (Id.

(citing   Tr.    at   1158).)    Again,   PFG   did   not   object    to   this

statement, and its expert, Dr. Bhat, said virtually the same thing.

Moreover, it is relevant to the issue of infringement under the

doctrine of equivalents.

     PFG also challenges Tietex’s counsel’s use of the phrases

“significant swelling” and “scientifically significant swelling”

when questioning Dr. Horrocks.        (Id. (citing Tr. at 1136).)          But,

as Tietex points out, PFG cannot claim prejudice.             These phrases

use the exact same language that PFG used during its opening

statement.      (Doc. 377 at 15–16 (citing Tr. at 103).)             Moreover,

the phrasing “scientifically significant” or “significant” related

to whether any observed expansion of the coating was outside the

range of experimental error Dr. Horrocks calculated.           In addition,

PFG’s objections to both of these questions were sustained and

thus, pursuant to the pretrial charge, the jury was instructed to

ignore these questions.         (Id. at 75, 77.)      Similarly, PFG takes

issue with statements by Tietex’s counsel that PFG’s coating

“swells to form a thermal barrier” and “swells and chars to form

                                     72
a thermal barrier.”     (Doc. 373 at 25 (citing Tr. at 135, 428).)

As Tietex correctly points out, not only is the discussion of a

thermal barrier relevant to PFG’s claim of infringement under the

doctrine    of   equivalents,     but       PFG’s   counsel     and   witnesses

themselves repeatedly discussed a “thermal barrier” or “insulating

barrier.”   (Doc. 377 at 14 (citing Tr. at 83–84, 89, 96, 116, 118,

119, 128, 203, 205, 239, 247, 249, 250, 252, 253, 298, 308, 326,

615, 813).)

     In addition, PFG relies on several statements from Wildeman

and Holland regarding intumescent coatings, (Doc. 373 at 25 (citing

Tr. at 1053); Doc. 380 at 6–7 (citing Tr. at 1000, 1020, 1040,

1051, 1054)), as well as statements by Tietex’s counsel during its

closing argument characterizing some of this testimony.               (Doc. 373

at 25–26 (citing Tr. at 1387, 1392).)               At the outset, it bears

noting that the admission of many if not all of these statements

was a direct result of PFG’s litigation strategy to pursue a claim

of willful infringement at trial and its own failure to object.

See Verizon, 602 F.3d at 1334 (noting one relevant factor for

consideration is “the manner in which the parties and the court

treated the comments”);      see also Bilenky, 115 F. Supp. 3d at 677

(finding    that,   based   on   the    totality     of   the   circumstances,

including the court’s sua sponte admonitions, counsel’s conduct

did not rise to the level that would merit granting a new trial).

Indeed, PFG failed to object at trial to all but two of these

                                       73
challenged statements.       Notably, one of the challenged statements

by Wildeman was elicited during PFG’s own cross examination of the

witness, and PFG failed to move to strike the testimony.           (Tr. at

1020.)

      For purposes of proving willful infringement, PFG presented

deposition   testimony   from    Wallace   that     Royal   Adhesives,    the

manufacturer of SV-X41, informed the company on the day the lawsuit

was filed that the coating “behaves as an intumescent.”           See (Id.

at 965.)   The court instructed the jury to consider this testimony

on the limited issue of PFG’s claim of willful infringement.             (Id.

at 434.)   Tietex offered testimony from Wildeman, which the court

deemed admissible for the limited purpose of rebutting PFG’s claim

of willful infringement.       See (Id. at 1032.)      PFG now challenges

Wildeman’s testimony regarding his observation of tests Tietex

performed on intumescent coatings, claiming that it contradicted

the court’s claim construction.          (Doc. 380 at 7 (citing Tr. at

1000, 1020).) 34     However, the jury was repeatedly instructed as

to   the   court’s   claim    construction,   and    this   testimony     was


34
   PFG argues that Wildeman’s testimony should have been excluded as
“significantly prejudicial,” relying on the Federal Circuit’s decision
in SSL Servs., LLC v. Citrix Sys., Inc. (Doc. 379 at 14–15); SSL Servs.,
LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1092–93 (Fed. Cir. 2014)
(holding that district court did not err in excluding testimony regarding
good faith belief as to issue of willfulness by Chief Engineer who was
a lay person without the benefit of the court’s claim construction).
This case is distinguishable, as Wildeman had extensive experience with
patents (holding over 30 patents personally (Tr. 1004)), and the court
made repeated efforts to instruct the jury that his testimony was limited
to the issue of willfulness.

                                    74
admissible as to the limited issue of willfulness, not to proof of

whether SV-X41 was in fact an intumescent.          See (Doc. 318 at 40-

41); Adrea, LLC v. Barnes & Noble, Inc., 227 F. Supp. 3d 303, 312

(S.D.N.Y. 2017); Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.

Ct. 1923, 1935 (2016).

     During its cross examination of Wildeman, PFG also questioned

him regarding his prior investigation into whether the accused

fabrics infringed PFG’s patents.         (Tr. at 1018-29, 1034-36.)     Over

Tietex’s objection, PFG introduced the August 6, 2013 email from

Holland of Royal Adhesives to Wallace of Tietex.              (Id. at 1027-

34; Doc. 373-10.)      The document contained a detailed description

of the four-component definition of an intumescent, which this

court rejected during its claim construction.             (Doc. 373-10 at 2;

see Doc. 57 at 11.)       In the email, Holland states that “[o]ur

system behaves as an intumescent but does not exactly follow the

definition   below,”    while   noting    that   “[o]ur    system   forms   an

intumescent char” and “works by forming a thermal insulation

barrier.”    (Doc. 373-10 at 2.)           PFG cross examined Wildeman

regarding both the contents of the letter and his knowledge of the

coating at the time of Tietex’s alleged infringement.                (Tr. at

1027-34.)

     During the course of its cross examination of Wildeman, PFG’s

counsel repeatedly elicited otherwise inadmissible testimony for

the purpose of establishing literal infringement.            Indeed, one of

                                    75
the challenged statements identified by PFG was elicited during

PFG’s own cross examination of the witness, and PFG failed to move

to strike the testimony.            (Doc. 380 at 7 (citing Tr. at 1020).)

Acting     on    its   own   initiative,    the   court   not   once      but   twice

sustained objections to the testimony proffered during PFG’s cross

examination of Wildeman to ensure that the jury was instructed

that the evidence was limited to the issue of willfulness.                      (Tr.

at 1021-22.) 35        Outside the presence of the jury, the court later

noted:

           I allowed [Wildeman] to continue to testify because
      there was no objection to some of his answers. But some
      of the answers, in my view, went solely to the issue of
      willfulness, particularly his testing and what he claims

35
     The    relevant      portion   of     the    transcript    is   as     follows:

           Q: Is it true that the only testing that Tietex has done,
      Tietex itself has done of the SV-X41 is on the fabric substrate?

           A: That's correct. However, we also have had Dr. Horrocks
      since that time conduct testing on the coating alone.     And the
      results of that testing in my opinion are extremely convincing.

                THE COURT: Sustained. Please move on.

      [. . .]

           Q: Did you take any measurements of the coated fabric to
      assess intumescent swelling?

           A: No, I didn't. I did look under a microscope and I saw no
      visible swelling of the coating.     But no, I didn't take any
      measurements because, quite frankly, I didn't see any swelling to
      measure.

           THE COURT: Ladies and gentlemen, I said sustained.     This
      testimony is directed to the issue of willfulness in the case as
      with my other instruction to you. All right.

(Tr. at 1021-22 (emphasis added).)

                                         76
      he did by way of testing.

      [. . .]

           In my view, those answers go solely to the issue of
      willfulness. I have a fine line between controlling the
      evidence in the case in light of my motions in limine,
      in which case I will act on my own. And I did on some
      instances involving the non-infringing alternative
      because I've ruled on that. But I'm not going to jump
      in and decide what evidence is proper or improper if
      there's no objection.

            So I just caution both sides about that because
      we're going to keep moving forward. And there's been a
      dispute about who ought to be able to say what in this
      case.   And don't assume I'm going to be sitting here
      deciding what's proper and improper sua sponte. It's
      not necessarily my role. My role is to try to make sure
      there's no error in the case. Sometimes that's invited
      by the parties. So I just caution you about that because
      I don't intend to — let me put it this way, if you're
      expecting me to rule on things when there's no objection,
      it's unlikely to happen.

(Id. at 1032–33 (emphasis added).)

      Tietex next called Holland as a witness.        The court limited

his lay testimony to his opinions based on his perceptions, and

PFG did not dispute his ability to testify as a lay witness.         (Id.

at 1044-46); see Fed. R. Evid. 701.       However, the court held that

PFG had opened the door to permitting him to testify regarding the

contents of the email. (Tr. at 1046, 1056.)        Over PFG’s objection,

the   court   permitted   Holland   to   testify   regarding   the   four-

component definition listed in the email.            (Id. at 1052-53.)

During a side bar, the court acknowledged the risk of confusing

the jury regarding the court’s claim construction as a result of


                                    77
PFG’s introduction of the email and counselled the parties as

follows:

          My understanding is the plaintiffs put this
     document into evidence because it was some evidence of
     willfulness. That was the plaintiff's decision. When
     they did that, the door's open. I agree. And you can
     examine him and that's why you examined him on the
     document. However, it needs to be clear whether he's
     giving his opinion about whether his product meets his
     definition that he gave there or whether he meets some
     other definition. And it needs to be clear that he's
     not telling the jury something inconsistent with the
     Court's instruction as to what an intumescent is.      I
     leave it to you all as to how far he can go with all
     these opinions. And I'll take it question by question.
     But my concern is confusing the jury between the Court's
     instruction and some other testing, even if it's an
     email. It wasn't clear from the question what test he
     was applying.

(Id. at 1056-57.)           Despite having introduced the email into

evidence,   PFG    now   challenges    several         statements   from   Holland

regarding the contents of that email.              (Id. at 1051, 1052, 1054.)

However, the court sustained PFG’s objections to other testimony,

including    one   of    the    challenged       statements,    which    suggested

Holland    was   offering      testimony    as    to    the   ultimate   issue   of

infringement.      (Id. at 1040 (“[T]here’s four requirements for an

intumescent coating.” (Holland)); “Can you tell us what is meant

by the term intumescent coatings?” (Tietex’s counsel)).)                    These

statements cannot serve as a proper basis for granting a new trial

where the proffered testimony was admissible for purposes of

establishing willful infringement and PFG, not Tietex, bore the

primary responsibility for its admission.                 See Verizon, 602 F.3d

                                       78
at 1335.

       PFG correctly notes that Tietex did make arguments and pursue

lines of questioning that called the court’s claim construction

into question.     See, e.g., (Tr. at 1083 (“An intumescent is a

material which swells and chars to form a thermal barrier once

it's been exposed to heat or flame.”), 1136 ("Would one of ordinary

skill in the art have seen any scientifically significant swelling

in those results?”).) Furthermore, Tietex’s counsel also made

statements and posed questions that were less than clear as to the

line   between   literal   infringement   and   infringement   under   the

doctrine of equivalents.       See, e.g., (Tr. at 127 (“Ladies and

gentlemen, as I just mentioned, this case comes down to whether

the coating Tietex uses on its fabric swells or not.       The evidence

will show that the coating does not swell.          And if the coating

does not swell, there is no infringement.          It's that simple.”),

639 (“And can we agree, Dr. Bhat, that if Dr. Horrocks is right

and there's no swelling, then there is no infringement?           Can we

agree on that?”).) 36

       Despite its contentions that Tietex frequently “stepped over



36
  Prior to trial, the court rejected Tietex’s theory that SV-X41 must
swell in order to infringe under the doctrine of equivalents, precluding
Tietex from offering evidence in support of this argument. (Doc. 318
at 49.)    Notably, PFG did not object or otherwise seek a limiting
instruction to address the statement by Tietex’s counsel in his opening
argument that “if the coating does not swell, there is no infringement.”
(Tr. at 127.)


                                   79
[the] line” with respect to the court’s claim construction, (Doc.

373 at 25), PFG failed to object or otherwise seek a curative

instruction at trial to the majority of the challenged statements

it identified.    (Tr. at 135, 1020, 1051, 1054, 1118, 1154, 1158,

1383, 1387, 1392.) For the statements to which PFG did object, the

court sustained all but two objections.        (Tr. at 1000, 1040, 1052,

1083, 1136, 1205.) 37     Furthermore, the court went to great lengths

to ensure the jury was informed of the proper claim construction.

In response to Dr. Horrocks’s statement that “[a]n intumescent is

a material which swells and chars to form a thermal barrier once

it’s been exposed to heat or flame,” the court not only sustained

PFG’s objection, but provided the following limiting instruction

to the jury: “Ladies and gentlemen, I'll remind you that [for]

purposes of this lawsuit, the Court's defined the term intumescent

as I've previously instructed you as a substance that swells and

chars upon exposure to heat or flame.”         (Id. at 1083-84.)    During

its   closing   charge,    the   court    repeatedly   informed   the   jury

regarding the proper definition of intumescent (id. at 1414, 1415,

1417, 1420-1421), and twice instructed the jury that it must apply

the court’s definition of an intumescent rather than any other

definition (id. at 1415, 1420).      The court specifically instructed



37 While not addressed within the parties’ briefing, the court also
sustained PFG’s objections to statements or testimony which suggested
that a coating must swell in order to infringe under the doctrine of
equivalents. See, e.g., (Tr. at 647, 655-60.)

                                     80
the jury that it was not to consider the four-component chemistry

definition        of    an     intumescent       for   purposes     of   determining

infringement.           (Id.    at   1440    (“You     may   have   heard    evidence

concerning        Tietex's      reliance     on    a   four-component       chemistry

definition of intumescent during this case that the Court rejected.

That evidence is not to be considered by you in determining

infringement, but is only to be considered with regard to whether

Tietex reasonably believed it did not infringe the PFG patents.”).)

      Under these circumstances, the court finds that PFG has failed

to   demonstrate         a   reasonable      probability     that    any    potential

misconduct arising from Tietex’s representations regarding the

court’s claim construction improperly influenced the jury.                       See

Nichols v. Ashland Hosp. Corp., 251 F.3d 496, 501 (4th Cir. 2001)

(“‘[W]hile it may not always be simple for the members of a jury

to obey’ a curative instruction, there is an ‘almost invariable

assumption of the law that jurors follow their instructions.’”

(quoting Richardson v. Marsh, 481 U.S. 200, 206–07 (1987))); cf.

Waddington, 2011 WL 3444150, at *5.

             3.        Testimony    Regarding           Alleged      Non-Infringing
                       Alternatives

      PFG contends that a new trial is warranted because Tietex

attempted to introduce evidence that it developed a silica rayon

fabric, a potential non-infringing alternative, even though the

court had ordered such evidence excluded as a result of PFG’s


                                            81
pretrial motion in limine.          (Doc. 373 at 26.)          The court precluded

evidence      of    the   silica    rayon      fabric     as    a    non-infringing

alternative, which could have reduced potential damages, on the

ground that Tietex failed to timely disclose it.                    (Doc. 318 at 23-

24.)     However, the court permitted Tietex to present evidence

regarding     the    fabric   as   it   related     to   the    limited    issue   of

willfulness.        (Tr. at 551-56.)

       PFG argues that Tietex violated the court’s order in limine

as to evidence of the silica rayon fabric during Wildeman’s

testimony.     (Doc. 373 at 26 (citing Tr. at 1007-09).)                However, as

Tietex       correctly     points       out,    the      record       contains     no

contemporaneous objection during that portion of the testimony,

only a subsequent request for an instruction that such testimony

was limited to the issue of willfulness which, as noted below, the

court subsequently gave. (Doc. 377 at 20–21 (citing Tr. at 1008).)

In response to further questioning from Tietex regarding this

topic, the court intervened sua sponte, even though PFG’s counsel

did    not   object.      (Tr.     at   1013-14.)        Thereafter,      the   court

instructed the jury that this evidence was being allowed for the

limited purpose of PFG’s claim of willfulness.                        (Id. at 1016

(“Ladies and gentlemen, before we go any further, let me instruct

you that I'm allowing this testimony as to Tietex and the silica

rayon product for the limited question of your determination of

the plaintiff's claim that any alleged infringement was willful.

                                         82
And it is not to be considered by you in any manner as to the

merits of the underlying infringement claim or as to any damage

issue.   All right?”).)     In its closing charge, the court similarly

instructed the jury that Tietex did not have a non-infringing

alternative for purposes of calculating damages.            (Id. at 1428.)

     Therefore, PFG fails to demonstrate that any prejudice it

claims to have suffered from the disclosure of evidence of Tietex’s

silica rayon fabric warrants a new trial.            See Nichols, 251 F.3d

at 501; cf. Waddington, 2011 WL 3444150, at *5.

           4.     Reliance on Inadmissible Evidence

     PFG also argues that a new trial is warranted because Tietex

offered irrelevant evidence concerning PFG’s motivations to bring

this lawsuit.     (Doc. 373 at 27.)        PFG contends that evidence of

its motive for bringing suit was irrelevant to the issue of

infringement and that Tietex’s repeated efforts to introduce such

evidence were prejudicial and rendered the trial unfair.               (Doc.

380 at 8-11.)

     Tietex     contends   that   such    evidence   was   relevant,   as   it

demonstrated PFG’s motive to bring the instant lawsuit and that

PFG lacked a good-faith belief that Tietex was infringing its

patents.   (Doc. 377 at 22-23.)      While acknowledging that the court

disagreed with its arguments at trial, Tietex notes that federal

courts have recognized that a party’s motive can be relevant in

determining credibility and further claims that motive is relevant

                                     83
to the determination of attorneys’ fees to the prevailing party

under 35 U.S.C. § 285.         (Id.).      Nevertheless, Tietex notes that

the court largely sustained PFG’s objections to the introduction

of such evidence at trial and maintains that this evidence was not

in fact presented to the jury.            (Id. at 24.)

     Within    the   context    of   a    patent   infringement      action,    “a

plaintiff's motive for bringing suit is irrelevant, except in the

face of certain equitable defenses, bad faith, or questions of

witness bias.”       Samsung Elecs. Co., Ltd. v. NVIDIA Corp., No.

3:14CV757,    2016   WL    754547,   at    *2   (E.D.   Va.   Feb.   24,   2016).

Contrary to Tietex’s assertion, evidence of PFG’s motive for

bringing an infringement action is irrelevant to the liability

issue in the case – whether Tietex infringed PFG’s patents.                 Id. 38

To the extent that such evidence may be relevant to the issue of

witness credibility, the probative value of such evidence is

substantially outweighed by the risk of prejudice to PFG.                      See

Fed. R. Evid. 403.        As one district court noted,

          [A]s in non-patent law, motive for bringing suit is
     irrelevant to the trial of a patent infringement suit,
     absent circumstances not present here. Moreover, as is
     true generally, motive evidence can be quite a
     complicated topic. Therefore, admitting motive evidence
     would of necessity open the door to countervailing
     evidence that would necessarily detract from the real
     issues, that would cause delay and waste of time, and
     that would confuse the jury.      All of that would be
38 While Tietex did file counterclaims against PFG alleging abuse of
process and unfair and deceptive trade practices, it withdrew those
claims prior to the court’s ruling on PFG’s motion for summary judgment.
(Doc. 147.)

                                         84
       unfairly prejudicial and would substantially outweigh
       any marginal relevance of the motive evidence offered
       here.

Samsung, 2016 WL 754547, at *4 (citations omitted).                    Evidence of

PFG’s motive may be relevant to the issue of whether to award

Tietex attorneys’ fees as the prevailing party.                      See 35 U.S.C.

§ 285 (providing that the court may award reasonable attorney fees

to the prevailing party in “exceptional cases”); Octane Fitness,

LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 n.6 (2014)

(suggesting        that   a   court      may    consider     several   factors     in

determining        whether        a     case    is     “exceptional”       including

“frivolousness, motivation, objective unreasonableness (both in

the factual and legal components of the case) and the need in

particular circumstances to advance considerations of compensation

and deterrence.”); Lumen View Tech., LLC v. Findthebest.com, Inc.,

24    F.   Supp.    3d    329,    336    (S.D.N.Y.     2014)   (noting     that    the

plaintiff’s motivations in the litigation weigh in favor of a

finding of an “exceptional case”), aff'd, 811 F.3d 479 (Fed. Cir.

2016).     However, this determination is left to the discretion of

the district court and is not a matter for the jury to decide.

See   35   U.S.C.    § 285       (providing     that   the   court   may   award    of

reasonable attorney’s fees to the prevailing party in “exceptional

cases”).     As PFG notes, none of the cases relied on by Tietex

supports the proposition that such evidence is relevant at trial

to the issue of infringement.              See (Doc. 380 at 10-11.)          To the

                                           85
extent that such evidence may be relevant within this context, the

probative value of such evidence is substantially outweighed by

the risk of unfair prejudice to PFG.             See Fed. R. Evid. 403.

     In support of its motion, PFG notes that Tietex: (1) attempted

to introduce evidence that PFG had previously sued Tietex in 2012;

(2) offered evidence and argument that “PFG filed this lawsuit

within hours of having the patent issued”; (3) forecasted evidence

in its opening statement that PFG did not test Tietex’s coating

for swelling before filing the lawsuit; (4) offered testimony that

PFG’s chief executive officer, Walt Jones, had promised Tietex’s

CEO that he would not sue without first attempting to personally

resolve the dispute and allegedly broke that promise by filing

this lawsuit; and (5) attempted to elicit testimony regarding tests

conducted on the accused fabrics at the direction of PFG prior to

bringing this lawsuit.        (Doc. 373 at 27.)         While Tietex’s repeated

efforts   to   introduce      evidence    of    PFG’s    motive   at    trial    are

concerning,    the    court    sustained       the   vast   majority    of     PFG’s

objections to the admission of evidence that properly should have

been excluded.       See,_e.g., (Tr. at 214, 410, 1329.)

     PFG did not object to the statement offered during Tietex’s

opening   argument     forecasting   evidence        that   PFG   did    not    test

Tietex’s coating prior to filing suit.               (Id. at 127.)        Nor did

PFG object to Wildeman’s testimony regarding the promise PFG’s CEO

allegedly made to him that Jones would not sue without first

                                         86
attempting to personally resolve the dispute.                (Id. at 985-986.)

Any prejudice resulting from the admission of that testimony is

further limited given that PFG subsequently put on testimony from

Jones in its rebuttal case disputing Wildeman’s testimony.                         (Id.

at 1322.)     While the testimony that “PFG filed this lawsuit within

hours    of   having     the    patent   issued”    was   admitted      over   PFG’s

objection, (id. at 213-14), the court does not find that this

evidence      created    a   reasonable    probability     that    the      jury    was

improperly influenced, where the majority of such evidence was

admitted as a result of PFG’s own failure to object and PFG

introduced evidence at trial to mitigate any prejudicial effects.

              5.     Consideration of Cumulative Effect of Evidence

        Finally, PFG further argues that even if the individual acts

of misconduct do not warrant a new trial, Tietex’s conduct, when

viewed in the aggregate, was prejudicial to PFG and rendered the

trial unfair.        (Doc. 373 at 27–32.)          To be sure, the tactics of

Tietex at trial were aggressive and, on occasion, may have resulted

in the admission of evidence that was objectionable.                   But in these

hotly-contested lawsuits, the court repeatedly warned the parties

that it was their duty to object and invoke the court’s remedies.

The court also repeatedly took steps to enforce its prior rulings

and   ensure       the   jury   was   properly     instructed     as   to    literal

infringement and infringement under the doctrine of equivalents.

See, e.g., (Tr. at 1083-84, 1414, 1415, 1417, 1420-1421, 1440);

                                          87
see Nichols, 251 F.3d at 501.

      On balance and considering the complete record, the court

concludes that PFG has failed to meet its burden of demonstrating

a “‘reasonable probability[ ]’ that improper arguments effectively

subverted ‘the jury's reason or [ ] its commitment to decide the

issues on the evidence received and the law as given it by the

trial court.’”     Verizon, 602 F.3d at 1335 (quoting Arnold, 681

F.2d at 197). 39

IV.   CONCLUSION

      For the reasons stated above, therefore,

      IT IS ORDERED that PFG’s motion for judgment as a matter of

law (Doc. 372) and its alternative motion for new trial (Doc. 372)

are DENIED.

      A Judgment in accordance with these rulings will be entered

separately.

                                           /s/   Thomas D. Schroeder
                                        United States District Judge
March 8, 2019


39
  While the court does not condone these tactics, they do not rise to
the level of having rendered the trial unfair. Cf. Waddington, 2011 WL
3444150, at *3 (granting motion for new trial by plaintiffs in patent
infringement action, where defendant’s counsel and witnesses “repeatedly
disregarded the orders and rulings set forth above, brought in improper
evidence, made numerous arguments that were contrary to the law,
denigrated the presumption of validity, and substituted leading
questions for the testimony of [defendant’s] witnesses.”); Lucent
Techs., Inc. v. Extreme Networks, Inc., 231 F.R.D. 453, 454 (D. Del.
2005) (denying defendant’s motion to reconsider court’s order granting
new trial in favor of plaintiff in patent case, where defendant’s counsel
repeatedly violated district court’s orders despite being forewarned
that the failure to adhere to such orders could result in a new trial).

                                   88
